Case 20-01350-RAM   Doc 29-1   Filed 04/15/21
                                 Exhibit "A" Page 1 of 74




                               Exhibit "A"
Case 20-01350-RAM   Doc 29-1   Filed 04/15/21   Page 2 of 74   Exhibit "B"
Case 20-01350-RAM   Doc 29-1   Filed 04/15/21   Page 3 of 74
Case 20-01350-RAM   Doc 29-1   Filed 04/15/21   Page 4 of 74
Case 20-01350-RAM   Doc 29-1   Filed 04/15/21   Page 5 of 74
Case 20-01350-RAM   Doc 29-1   Filed 04/15/21   Page 6 of 74
Case 20-01350-RAM   Doc 29-1   Filed 04/15/21   Page 7 of 74
Case 20-01350-RAM   Doc 29-1   Filed 04/15/21   Page 8 of 74
Case 20-01350-RAM   Doc 29-1   Filed 04/15/21   Page 9 of 74
Case 20-01350-RAM   Doc 29-1   Filed 04/15/21   Page 10 of 74
Case 20-01350-RAM   Doc 29-1   Filed 04/15/21   Page 11 of 74
                                      Composite Exhibit "C"
Case 20-01350-RAM   Doc 29-1   Filed 04/15/21   Page 12 of 74




                                                                BATES STAMP 19 OF 137
Case 20-01350-RAM   Doc 29-1   Filed 04/15/21   Page 13 of 74
                                    Composite Exhibit "D"
Case 20-01350-RAM   Doc 29-1   Filed 04/15/21   Page 14 of 74
Case 20-01350-RAM   Doc 29-1   Filed 04/15/21   Page 15 of 74
                               Composite Exhibit "E"
Case 20-01350-RAM   Doc 29-1   Filed 04/15/21   Page 16 of 74
Case 20-01350-RAM   Doc 29-1   Filed 04/15/21   Page 17 of 74
Case 20-01350-RAM   Doc 29-1   Filed 04/15/21   Page 18 of 74
                                  Exhibit "F"
Case 20-01350-RAM   Doc 29-1   Filed 04/15/21   Page 19 of 74
                                  Exhibit "G"
Case 20-01350-RAM   Doc 29-1   Filed 04/15/21   Page 20 of 74
                          Exhibit "I"
      Case 20-01350-RAM   Doc 29-1   Filed 04/15/21   PageExhibit
                                                          21 of 74   "I"

                 UNITED STATES BANKRUPTCY COURT
                  SOUTHERN DISTRICT OF FLORIDA
                         MIAMI DIVISION

            CASE NO. 20-15954-RAM and 20-01350-RAM



IN RE:

PHUONG MIMI NGUYEN,

     Debtor
_________________________/

MELANIE ADAMS, individually and on behalf
Of her minor daughter, TAYLOR ADAMS,

         Plaintiff,

vs.

PHUONG MIMI NGUYEN,

      Defendant.
_________________________/




                  DEPOSITION OF MELANIE ADAMS

                TAKEN ON BEHALF OF THE DEFENDANT

                         FEBRUARY 16, 2021
                      1:30 P.M. TO 3:18 P.M.

                  ALL PARTIES APPEARED REMOTELY
                          PURSUANT TO
              FLORIDA SUPREME COURT ORDER AOSC20-23




REPORTED BY:
MEGHAN WILLIS, COURT REPORTER
NOTARY PUBLIC, STATE OF FLORIDA
          Case 20-01350-RAM                 Doc 29-1   Filed 04/15/21              Page 22 of 74

                                          Adams, Melanie         02-16-2021
                                                        2                                                               4

 1          APPEARANCES OF COUNSEL                           1               INDEX OF EXHIBITS
 2 ON BEHALF OF THE PLAINTIFF:
                                                             2 EXHIBIT             DESCRIPTION                 PAGE
 3   ZACHARY FRIEDMAN, ESQUIRE
     2 GROVE ISLE DRIVE, APT 1210                            3    A       E-MAIL                        28
 4   COCONUT GROVE, FLORIDA 33133                            4
     305.446.6485                                            5
 5   usczach@gmail.com                                       6
     (REMOTELY VIA ZOOM)                                     7
 6                                                           8
   ON BEHALF OF THE DEFENDANT:                               9
 7                                                          10
     RICARDO A. RODRIGUEZ, ESQUIRE                          11
 8   RODRIGUEZ LAW, P.L.                                    12
     900 W 49TH STREET, SUITE 505                           13
 9   HIALEAH, FLORIDA 33012                                 14
     305.262.8226                                           15
10   ricardo@rdgzlaw.com                                    16
     (REMOTELY VIA ZOOM)                                    17
11                                                          18
12                                                          19
13                                                          20
14                                                          21
15                                                          22
16
                                                            23
17
18
                                                            24
19                                                          25
20
21
22
23
24
25




                                                        3                                                               5

 1            INDEX OF EXAMINATION                           1        VIDEOTAPED DEPOSITION OF MELANIE ADAMS
 2 WITNESS: Melanie Adams                                    2               FEBRUARY 16, 2021
                                   PAGE                      3        THE COURT REPORTER: Today's date is February
 3 DIRECT EXAMINATION                                        4     16th, 2021.
      By Ricardo Rodriguez, Esquire          6               5        This is the videotaped deposition of Melanie
 4
                                                             6     Adams taken in the matter of, in reply to Phuong
 5
 6                                                           7     Mimi Nguyen, Debtor.
 7                                                           8        Case Number 20-15954-RAM in the matter of
 8
 9                                                           9     Melanie Adams individually and on behalf of her
10                                                          10     minor daughter Taylor Adams v. Phuong Mimi Nguyen.
11                                                          11     Case Number 20-01350-RAM.
12
13                                                          12        We are located remotely, the Court Reporter is
14                                                          13     Meghan Willis with the Universal Court Reporting.
15                                                          14        Would counsels please introduce themselves?
16
17                                                          15        MR. RODRIGUEZ: Ricardo, go ahead, I'm sorry.
18                                                          16        MR. FRIEDMAN: No, I'm sorry. Zach Friedman
19                                                          17     on behalf of the Plaintiffs and Creditors, Taylor
20
21                                                          18     and Melanie Adams.
22                                                          19        MR. RODRIGUEZ: Ricardo Rodriguez on behalf of
23
                                                            20     the Debtor. Give me one second.
24
25                                                          21 Thereupon:
                                                            22                MELANIE ADAMS,
                                                            23 was called as a witness, and after having been first
                                                            24 duly sworn, testified as follows:
                                                            25        THE WITNESS: I do.
             Case 20-01350-RAM                        Doc 29-1   Filed 04/15/21                 Page 23 of 74

                                                Adams, Melanie             02-16-2021
                                                                  6                                                                 8

 1                 DIRECT EXAMINATION                                  1 construction site.
 2 BY MR. RODRIGUEZ:                                                   2     Q     Okay. So, why have you been to a construction
 3     Q     Hello, Ms. Adams. If you could please                     3 site as part of your job?
 4 pronounce your full name?                                           4     A     I went there many years ago as a lieutenant
 5     A     Melanie Adams.                                            5 inspector.
 6     Q     And I'd like to ask you a few questions about             6     Q     Okay. Prior to being chief, you've been chief
 7 your, you know, background, basically. What do you do               7 since 1994?
 8 for a living?                                                       8     A     No, less than a year.
 9     A     I work for the Fire Department, I'm a Fire                9     Q     Less than a year? Okay.
10 Chief.                                                             10     A     Yeah.
11     Q     Okay. And how long have you been working                 11     Q     So, before you became chief, what were you
12 there?                                                             12 doing?
13     A     Since 1994.                                              13     A     I was the captain in charge of the emergencies
14     Q     And what do you do as a fire chief?                      14 at Miami International Airport for aircraft emergencies.
15     A     I'm in -- I am the chief over the fire                   15     Q     And how long did you do that for?
16 prevention division.                                               16     A     Approximately two years maybe.
17     Q     I'm sorry?                                               17     Q     Were you doing that when the incident in this
18     A     I'm the chief over the fire prevention                   18 case occurred?
19 division.                                                          19     A     I don't recall.
20     Q     Okay. What does that mean?                               20     Q     Can you explain again, what the captain --
21     A     That means -- I don't understand your                    21 what you did as a captain?
22 question.                                                          22     A     I as a -- prior to the division chief's
23     Q     I don't understand what you do. I'm trying to            23 position, I was a -- I don't know if you're familiar
24 figure out what you do as a chief?                                 24 with the big crash trucks that respond to aircraft
25     A     I pretty much manage the fire prevention                 25 emergencies.


                                                                  7                                                                 9

 1 division for Miami-Dade Fire Department.                            1     Q     No.
 2     Q     What is a fire -- fire prevention division?               2     A     I -- if there was an aircraft emergency, the
 3     A     It's a division of the fire department that               3 pilot would radio in and me and my staff would show up
 4 works to prevent fires.                                             4 to mitigate the emergency.
 5     Q     Okay. And how many people do you oversee?                 5     Q     Okay. Do you have any children? Are you
 6     A     Approximately 150.                                        6 married?
 7     Q     Okay. And how long have you been doing that,              7     A     I have one daughter and I'm single.
 8 overseeing, you know, being the chief for that division?            8     Q     And what's your daughter's name?
 9     A     Less than a year.                                         9     A     Taylor Adams.
10     Q     Okay. What does that entail, in terms of your            10     Q     How old is she?
11 responsibilities in your day-to-day activities?                    11     A     She is 14.
12     A     Everything that managing a division of the               12     Q     And where do you live?
13 fire department would entail. I'm not sure what part of            13     A     14024 Southwest 132 Avenue, Miami, 33186.
14 the question I'm supposed to answer. There's a lot of              14     Q     Do you have any degrees formal education?
15 responsibility.                                                    15     A     Only in the fire service.
16     Q     Well, just give me some form of overview of              16     Q     Okay. Did you complete high school?
17 what it is you do on a day-to-day basis?                           17     A     Yes.
18     A     Budgeting, supervision, goals.                           18     Q     Do they give you any training in the fire
19     Q     Did you ever supervise any construction sites            19 service?
20 or anything of that nature?                                        20     A     Yes.
21     A     No.                                                      21     Q     What kind of training?
22     Q     You've never gone to a site to determine if              22     A     Fire college medical, I mean, there's been a
23 the Fire Department or if a building is in compliance              23 lot of training along the way.
24 with --                                                            24     Q     So, for instance, fire college, what does that
25     A     I have never supervised a site, I've been to a           25 entail?
             Case 20-01350-RAM                       Doc 29-1   Filed 04/15/21              Page 24 of 74

                                                  Adams, Melanie          02-16-2021
                                                                10                                                                 12

 1     A     Learning how to put out fires, learning how to           1 out of the house for renovations?
 2 treat medical patients.                                            2     A    There were several people.
 3     Q     But is that like a -- it's not a degree is it            3     Q     Why did you think it was her that was doing
 4 or it's just a college requirement?                                4 these renovations?
 5     A     It is a certification.                                   5     A    I just happen to catch her as the first person
 6     Q     Certification. And as far as medical, what               6 I introduced myself to.
 7 are you doing medical as well, kind of --                          7     Q     Can you tell me exactly how you introduced
 8     A     An emergency medical technician.                         8 yourself to her and what your conversation consisted of?
 9     Q     Okay. So, at this point, I want to direct                9     A    I introduced myself. She said she was the
10 your attention to your relationship with Mimi, I'll call          10 general contractor and I said that was impressive,
11 her Mimi, her full name is, it's hard for me to                   11 because I had never met -- excuse me, my AirPods. I'm
12 pronounce this Phuong Mimi Nguyen. Do you know her?               12 sorry.
13     A     Yes.                                                    13          I introduced myself and I told her that I was
14     Q     Okay. And what kind of relationship did you             14 interested in some work on my house. And she said that
15 have with her? And when did it start or when did your             15 she was the general contractor and that she was
16 relationship with her start?                                      16 renovating the house.
17     A     Approx -- sometime approximately 2016.                  17     Q     So, what happened after that?
18     Q     Beginning of 2016, middle or end?                       18     A    Can you be more specific?
19     A     I don't recall.                                         19     Q     I just want to know what happened. How did
20     Q     Okay. So, what kind of relationship did you             20 this relationship evolve into her doing work for you?
21 have with her? How would you describe your relationship           21 I'm trying to understand how it went from you meeting
22 with her?                                                         22 her to the end result of this lawsuit.
23     A     She introduced herself as a general contractor          23          So, I, you know, the only one that would know
24 the day I met her. I met her to discuss a house that              24 that it would be you, not me.
25 was for sale next door. And so, we started with her as            25     A    Okay. Do you have a specific question?


                                                                11                                                                 13

 1 my general contractor.                                             1     Q     Yeah. I'd like to know what happened next.
 2     Q     Okay. So, this was so your -- so, you met her            2     A    She told me she was renovating the house next
 3 in 2016, this house next door. What house is that are              3 door for a bank in California that hired her to do
 4 you referring to?                                                  4 renovations as their general contractor. And that's how
 5     A     There is a house right next door directly to             5 it started.
 6 the north of me.                                                   6     Q     Okay. And then what happened next?
 7     Q     Okay. So, how did you meet her?                          7     A    Next that day, next, I'm not sure what you're
 8     A     I met her in the front yard, I introduced                8 looking for.
 9 myself.                                                            9     Q     You -- I'm just trying to understand. You
10     Q     You met her in the front yard of the house              10 tell me, what happened next? You hired her and she said
11 next door to you?                                                 11 she met you, she was a contractor.
12     A     Correct.                                                12          So, I'd like to know how you got from point A
13     Q     Okay. Do you know the address of the house              13 to point B to point C.
14 next door to you?                                                 14     A    Are you asking what did she work on my house
15     A     I would be guessing if I told you.                      15 first?
16     Q     And why would you -- what was it that made you          16     Q     No. I'm asking what happened next, you know,
17 introduce yourself to her?                                        17 she introduced -- you introduced yourself, she told you
18     A     I had some interest in doing some work on my            18 she was --
19 house.                                                            19     A    In that conversation?
20     Q     How did you know that she was doing work next           20     Q     Yeah.
21 door?                                                             21     A    Okay.
22     A     Because there was ongoing renovation going on           22     Q     What happened next, I mean, I don't know, how
23 next door.                                                        23 did she end up going to your house? I have no idea. Did
24     Q     And she was the only one that was going in and          24 you follow-up with her, did you call her, did you tell
25 out of the house or were there other people going in and          25 her show me something. I have no -- I'm trying to
             Case 20-01350-RAM                          Doc 29-1   Filed 04/15/21               Page 25 of 74

                                               Adams, Melanie                02-16-2021
                                                                   14                                                                 16

 1 figure out what happened?                                             1 house.
 2     A    I don't recall what exactly was next.                        2         So, I had no reason to doubt that she was
 3     Q     Okay. So the -- at this point, you only                     3 representing herself as a general contractor the day we
 4 recall introducing yourself. Did you get her number?                  4 met.
 5     A    We did exchange numbers.                                     5     Q     Did the other company -- did the company that
 6     Q     Okay. And you gave her your number, she gave                6 she was affiliated with or working with tell you that
 7 you -- did you ask her for her number?                                7 she was a general contractor?
 8     A    I don't recall.                                              8     A     They did not deny that she was a general
 9     Q     So, after that day, when you met her, when did              9 contractor and they said they had hired her. I asked
10 -- how did you guys get in contact again?                            10 her, I said that I had met the general contractor that
11     A    I don't recall the specifics. It's been                     11 was working at the house next door.
12 years.                                                               12         And they said that she was indeed their GC and
13     Q     Well, you filed a lawsuit against her?                     13 I said I'm interested in that house. Could you send me
14     A    I don't --                                                  14 some information? And so, that's how I felt I confirmed
15          MR. FRIEDMAN: There's no question, Melanie.                 15 that she was who she said she was.
16     A    Okay.                                                       16     Q     Why did you feel that you needed to call them
17     Q     (By Mr. Rodriguez) Why did you file a lawsuit              17 rather than just talk to her if she was a general
18 against her if you don't recall the events?                          18 contractor?
19          MR. FRIEDMAN: Object to the form.                           19     A     I wasn't calling them specifically for that
20     A    That's not the question you asked. You asked                20 reason I was interested in the house next door.
21 me what happened next and I said, I'm not sure of the                21     Q     Okay. Did you enter the house next door?
22 sequencing of what happened next. That I am not -- your              22     A     I did.
23 question is not specific enough for me to answer.                    23     Q     Okay. So, when I asked you what happened
24     Q     (By Mr. Rodriguez) I don't really need to ask              24 next, I would like to know what you did after you spoke
25 you specific questions, I can ask you open-ended                     25 to her.


                                                                   15                                                                 17

 1 questions. And that's the purpose of this deposition.                 1         So, was that something you did after you spoke
 2     A    And that's --                                                2 to her or while you were speaking to her?
 3          MR. FRIEDMAN: Melanie, stop. There's no                      3     A     I don't recall.
 4     question.                                                         4     Q     Okay. So, that day, you did see the house
 5     Q     (By Mr. Rodriguez) What happened after you                  5 next door?
 6 first met her? What was the next, I mean, you guys                    6     A     No.
 7 meet, what'd would you do, you know? You don't recall                 7     Q     Okay. When did you see the house next door?
 8 any relationship with her after that or --                            8     A     At a later date.
 9     A    I do. But I -- you're asking me for a                        9     Q     Okay.
10 specific what happened next and I do not recall.                     10     A     And I had been in the house previous with the
11     Q     No. I'm not asking for specific. I'm just                  11 previous owners.
12 asking you tell me what was the next thing that occurred             12     Q     So, earlier in my questioning to you, you said
13 between you and her?                                                 13 that you -- the work was impressive. How did you see --
14     A    We discussed work on my house.                              14 how did you know the work was impressive if you didn't
15     Q     Okay.                                                      15 been to the house?
16     A    I would imagine was part of that conversation               16     A     I didn't say that.
17 that first day. She said that, I could call the company              17     Q     Or what you like -- you saw something that
18 in California. I was interested in purchasing the house              18 caught your attention. Correct?
19 next door.                                                           19     A     I don't recall.
20          And so, I asked her some questions about that               20     Q     What did you see in the house next door that
21 house. She said she worked for the company in                        21 made you approach Ms. Nguyen?
22 California. And so, I called the company in California.              22     A     I had been in the house when the previous
23          I told them that I spoke to their general                   23 owners were there and it was a larger house than I have.
24 contractor and they confirmed that she was working for               24     Q     Right. What did you see that resulted in you
25 them. I'm sorry, the bank. And we discussed that                     25 approaching Ms. Nguyen?
            Case 20-01350-RAM                      Doc 29-1   Filed 04/15/21              Page 26 of 74

                                             Adams, Melanie             02-16-2021
                                                              18                                                                 20

 1     A    Just out of convenience, there was contractors          1     her to do anything. If you want to look at me to
 2 working next door. That was the reason that I                    2     make sure I'm not talking to her. That's fine.
 3 approached them and I'm a friendly person.                       3         MR. RODRIGUEZ: No, but I don't know who is in
 4     Q    How did you know they were contractors?                 4     the house. I mean, --
 5     A    Because they were doing heavy construction              5         MR. FRIEDMAN: I think she's at her office.
 6 over there.                                                      6         MR. RODRIGUEZ: Oh, in her office? I have no
 7     Q    So, can you describe the construction that's            7     idea. I mean, but, you know, typically in a
 8 heavy?                                                           8     deposition, somebody just doesn't, you know,
 9     A    Bringing in wood and appliances and cabinetry.          9     disappear while we're in the deposition.
10 I could hear the banging. It was an obvious                     10         MR. FRIEDMAN: All right. Melanie, you're
11 construction site.                                              11     frozen. Can you hear us? Melanie, can you hear
12     Q    Right. So, you were just curious, you had not          12     us?
13 seen any of the work at that point?                             13         You froze. You have to log off and log back
14     A    Correct.                                               14     on. Okay, fine.
15     Q    Did you see any vans or anything that may have         15         THE WITNESS: Can you hear me, Zach?
16 indicated that they were contractors?                           16         MR. FRIEDMAN: Yeah.
17     A    I do not recall.                                       17         MR. RODRIGUEZ: Yeah.
18     Q    Okay. When did you and her have contact                18         THE WITNESS: Okay. I'm back.
19 again?                                                          19         MR. FRIEDMAN: Just don't turn off your video,
20     A    I don't recall.                                        20     if you leave.
21     Q    Is it your testimony today that you only had a         21         THE WITNESS: Okay. I know I didn't, it
22 professional relationship with Ms. Nguyen?                      22     disconnected. I apologize.
23     A    No. We -- she was hired by me as a general             23         MR. RODRIGUEZ: Are you ready to go, do you
24 contractor, but we became friends over time. We got             24     need some more time?
25 along very well. And I would have said that our                 25         THE WITNESS: Yes.


                                                              19                                                                 21

 1 relationship did develop.                                        1     Q     (By Mr. Rodriguez) Okay. I wanted you to
 2     Q    Okay. So, please describe your relationship             2 describe your friendship with Ms. Nguyen.
 3 with her.                                                        3     A     I -- at the time, I thought that we developed
 4     A    In what context?                                        4 a friendship. I don't know how else to describe it.
 5     Q    In the relationship as a friend? Was she your           5     Q     Okay. Did you share personal information with
 6 friend or was she not your friend?                               6 her?
 7     A    Are you asking me if I thought she was friend,          7     A     Yes.
 8 my friend at the time?                                           8     Q     Okay. Did you share any, you know, what were
 9     Q    No. I'm asking you in the whole -- in your              9 your conversations like with her as far as being
10 whole relationship with her. Was she your friend at             10 friends?
11 some point or not?                                              11     A     Just like any other friendship.
12     A    Yes.                                                   12     Q     Okay.
13     Q    Okay. So, can you please describe your                 13     A     I don't -- I mean, we did share personal
14 friendship with her?                                            14 information. We talked about many things, but are you
15     A    You hold on one second and let me change over          15 looking for something besides that?
16 my audio because my AirPods are dying?                          16     Q     I'm trying to figure out your friendship with
17     Q    Sure.                                                  17 her, but you know. So, I'm trying to figure out did you
18     A    Okay.                                                  18 go out with her?
19         MR. RODRIGUEZ: You know, I'm objecting to               19     A     Yeah. A couple of times, we did. I mean, we
20     this blockage of the video. This is -- it should            20 had lunch. Usually when we went, you know, in the times
21     not be happening.                                           21 that I can remember if we had lunch, we spoke about the
22         MR. FRIEDMAN: Sorry?                                    22 house and working on the house or her business.
23         MR. RODRIGUEZ: Zack, the video is being                 23         I was -- I thought that it was neat that she
24     blocked. I mean, --                                         24 was a woman general contractor.
25         MR. FRIEDMAN: I don't know. I didn't tell               25     Q     Did you ever try to research whether she was a
            Case 20-01350-RAM                     Doc 29-1    Filed 04/15/21                Page 27 of 74

                                             Adams, Melanie             02-16-2021
                                                              22                                                                24

 1 general contractor?                                              1      Q   Okay. What did you do at the rodeo?
 2     A   I'm sorry?                                               2      A   I don't recall.
 3     Q    Did you try to research whether she was a               3      Q   What's a rodeo? I have no idea. What do you
 4 general contractor or not?                                       4 do at rodeo? I have no idea what you do at a rodeo?
 5     A   No. I believed what she told me.                         5      A   You watch cowboys.
 6     Q    Okay.                                                   6      Q   Okay. What are they doing?
 7     A   I --                                                     7      A   They ride bulls.
 8     Q    So, you met her in 2016. Correct?                       8      Q   Okay. So, you and her --
 9     A   I believe it was 2016.                                   9      A   Horses.
10     Q    Okay. And when did the incident occur?                 10      Q   Were there any other people with you in that -
11     A   It may have been 2000 -- it was between 2015            11 - that day?
12 and '16. I don't recall.                                        12      A   I don't recall.
13     Q    Okay.                                                  13      Q   Do you often go to rodeos?
14     A   The incident occurred January 30th, 2018.               14      A   I go to the rodeo every year, if I can.
15     Q    So, from January -- from 2016 through January          15      Q   Okay. Do you invite random people to go to
16 30th, 2018. You and her shared some form of                     16 the rodeo with you?
17 relationship. Correct?                                          17      A   Not typically, but yes I have invited people
18     A   I don't recall when I met her.                          18 that I didn't know well, I enjoy it.
19     Q    Well, you said that you met her in 2016 or             19      Q   Okay. So, you went to a rodeo with her?
20 2015?                                                           20      A   Yes.
21     A   I'm not sure if it was the end of 2016. I               21      Q   Okay. Did you at any point buy her special
22 don't remember.                                                 22 needs son a gift?
23     Q    Okay. So, let's assume it's 2016, the end of           23      A   I'm sorry?
24 2016.                                                           24      Q   Did you at any point buy her special needs
25     A   Okay.                                                   25 son, a gift?


                                                              23                                                                25

 1     Q    I'll give you that benefit of the doubt. So,            1      A   I don't recall.
 2 from 2016, the end of 2016 through January 30th, 2018,           2          MR. FRIEDMAN: Objection, relevance.
 3 you and her had a friendship, correct?                           3      Q   (By Mr. Rodriguez) Do you recall her having a
 4     A   No. When I met her, I met her as a general               4 special needs son?
 5 contractor.                                                      5      A   I do recall that she had -- no, I thought it
 6     Q    All right. Okay. And then at some point, you            6 was her brother.
 7 became friends, right?                                           7      Q   Okay. I'm sorry, her brother, her brother.
 8     A   Yes. I would say at some point, we took on a             8 Thank you for clarifying.
 9 friendship. Yes.                                                 9      A   I do -- I don't recall buying him a gift. No.
10     Q    So, -- So, from the end of 2016 through                10      Q   Okay. Did you ever confide in Ms. Nguyen
11 January 30th, 2018, you and her only discussed business?        11 about a problem you were having with a boyfriend?
12 Is that what you're saying or your cabinets or what was         12      A   Yes.
13 your discussions with her?                                      13      Q   And why did you do that?
14         MR. FRIEDMAN: Object to the form.                       14      A   The --
15     Q    (By Mr. Rodriguez) Just professional?                  15      Q   Why did you confide in her with your problem
16     A   I'm sorry?                                              16 with your boyfriend?
17     Q    What was your discussions with her from 2016,          17      A   I don't recall.
18 from the end of 2016 through January 30th, 2018?                18      Q   You don't know why you confided in her?
19     A   I don't recall.                                         19      A   I don't recall why. No.
20     Q    Okay. Did you and her ever go to a rodeo               20      Q   Were you having problems with your boyfriend?
21 together?                                                       21      A   Yes.
22     A   Yes. We went to a rodeo.                                22      Q   Did you need emotional support from her?
23     Q    And what did you discuss cabinets at the               23      A   I don't recall.
24 rodeo?                                                          24      Q   What kind of problems --
25     A   I don't recall.                                         25      A   You mean how --
             Case 20-01350-RAM                       Doc 29-1   Filed 04/15/21                Page 28 of 74

                                               Adams, Melanie             02-16-2021
                                                                26                                                                 28

 1     Q     -- what kind of problems were you having with            1 personal things.
 2 your boyfriend?                                                    2     Q    Okay. So, now you confide, you're testifying
 3         MR. FRIEDMAN: Objection, relevance. You can                3 that you did discuss personal things?
 4     answer.                                                        4     A   I already said that too.
 5     A     It was a domestic issue. I had to call the               5     Q    I like to mark this as I guess, Exhibit A.
 6 police and I was worried that he was stalking me. And I            6         (Thereupon, Exhibit A was marked into record.)
 7 was very worried about him.                                        7         MR. RODRIGUEZ: Court Reporter?
 8     Q     (By Mr. Rodriguez) Did you e-mail Ms. Nguyen             8         THE COURT REPORTER: Yes.
 9 about this problem you were having with him?                       9         MR. RODRIGUEZ: I'd like to mark this as
10     A     I don't recall.                                         10     Exhibit A. I'm not sure if you heard?
11     Q     So, I'm going to show you briefly on the                11         THE COURT REPORTER: Yes, I heard you.
12 screen, if you can see. Do you recall sending this e-             12         MR. RODRIGUEZ: Okay. Great. Thank you.
13 mail to her?                                                      13     Q    (By Mr. Rodriguez) Would you say that at the
14         It's dated February 11th, 2021. I'm sorry,                14 point that you confided with her about your boyfriend,
15 that's this date -- strike that -- The date that you              15 that your relationship with her hit a turning point that
16 sent the e-mail was December 27th, 2016.                          16 you and her bonded?
17         It says from Melanie Adams to designmimiyoko.             17     A   I don't recall.
18 Do you recall sending that e-mail to Ms. Nguyen?                  18     Q    Do you recall going to her friend's wedding in
19     A     It's obviously from me, but I don't really              19 December of 2016, late December 2016?
20 recall sending it.                                                20     A   I don't recall. I don't remember.
21     Q     Okay. Can you read what it says in the e-               21     Q    Do you remember sharing with her information
22 mail?                                                             22 about your profile on Match.com?
23     A     The entire e-mail?                                      23     A   I don't remember.
24     Q     No, just where it says, "I spoke with the main          24     Q    Did you have a profile in Match.com?
25 office."                                                          25     A   At that time? I don't remember.


                                                                27                                                                 29

 1     A     "I spoke with the main office at my                      1     Q    Did you ever have to visit an Amazon
 2 association, they're sending this to their security                2 construction site in relation to your job?
 3 personnel. My remotes and cards have been deactivated              3     A   Yes.
 4 and he has been taken off the residency list.                      4     Q    And why did you have to do that?
 5         They are going to put his picture up in the                5     A   I had to -- there was an Amazon Construction
 6 main office to keep an eye out. My gut tells me that he            6 Site that I visited many times, it would depend on the
 7 is not seeing someone in the neighborhood, I think that            7 time.
 8 he is just looking for an opportunity to reconnect and             8     Q    Okay. So, tell me what it is that you did in
 9 he is lying.                                                       9 those Amazon construction sites?
10         So, that he wouldn't be busted for keeping the            10     A   I've only been to one Amazon construction
11 access card that he said he lost to get in the main               11 site.
12 entrance. See below, so sad. We had so many good                  12     Q    For some reason I thought you had mentioned
13 times."                                                           13 that you've been to an Amazon construction site many
14     Q     Why would you send an e-mail like this to her?          14 times? Do you know --
15     A     I think as I already said we developed a                15     A   I have been to one Amazon construction site
16 friendship.                                                       16 many times, not to many Amazon construction sites.
17     Q     Well, I'm trying to understand the kind of              17     Q    All right.
18 friendship you and her had. Would you consider her just           18     A   Sorry you --
19 an acquaintance?                                                  19     Q    No, that's okay. So, I just want to
20     A     No. We developed a friendship.                          20 understand what did you do the many times you visited
21     Q     Were you good friends, were you -- you told             21 the Amazon construction site?
22 me, describe the relation?                                        22     A   I -- you would have to be more specific
23     A     I think I already did.                                  23 because --
24     Q     I don't recall you describing the relation.             24     Q    What was your purpose being there?
25     A     We developed a friendship. We talked about              25     A   There's different times that I was there. So,
            Case 20-01350-RAM                        Doc 29-1   Filed 04/15/21               Page 29 of 74

                                                Adams, Melanie            02-16-2021
                                                                30                                                                32

 1 I'm not understanding the question.                                1 of fire that that the hazards in that building may
 2     Q    Just tell me what you did on any time. I want             2 present.
 3 to understand why you were visiting an Amazon                      3     Q    So, do you go there to determine whether
 4 construction site?                                                 4 they're up to code?
 5     A   I -- to take a tour, to talk about fire                    5     A   No. I oversee the inspectors that go there to
 6 protection there. There were many reasons that I've                6 determine if they are up to code.
 7 been to an Amazon construction site.                               7     Q    So, it's basically the same thing, just --
 8     Q    Okay. Is it an Amazon construction site or                8 you're just saying it in a different way. Correct?
 9 one Amazon construction site?                                      9     A   I don't go there to enforce the code. I go
10     A   I have been to one Amazon construction site.              10 there as the supervisor.
11     Q    Have you been to other construction sites as             11     Q    Right. But let's assume for the sake of
12 part of your job?                                                 12 argument that these inspectors are not fulfilling their
13     A   As part of my current job?                                13 job or that the -- whatever they've installed is not up
14     Q    Any job, ma'am.                                          14 to code. What would you do at that point?
15     A   Yes.                                                      15     A   I would help them resolve the issue.
16     Q    Okay.                                                    16     Q    And how would you do that?
17     A   If you're specific with me, I'll be with you.             17     A   It depends on the issue.
18     Q    I don't want you -- no, I understand but --              18     Q    So, if there's a code violation, you would
19 okay. I don't really need to be specific. I'm just                19 help fix that code, right?
20 asking you a general question. I don't know.                      20     A   I would help them read the code and interpret
21         With the Amazon construction site, can you                21 the code. Yes.
22 describe what your function was there? You said you               22     Q    So, you are familiar with reading codes?
23 went there multiple times.                                        23     A   Fire codes, yes.
24     A   Correct. I was the bureau officer in charge               24     Q    Right. And they have to do with construction?
25 of the Aviation Life Safety bureau, which does the same.          25     A   I'm sorry?


                                                                31                                                                33

 1 It's a similar to the position that I have now to a                1     Q    And they have to do with construction
 2 lesser degree. It's --                                             2 obviously?
 3     Q    Again, I just don't understand why as a fire              3     A   Not always.
 4 fighter in chief, you're required to go to an Amazon               4     Q    But in this particular case.
 5 construction site.                                                 5     A   In this case, yes.
 6         And I'm not, from your testimony, I'm not                  6     Q    Okay. Did you have to -- are there permits
 7 understanding. Can you please help me understand why               7 that are pulled when these type of things happen or
 8 you visited in Amazon construction site?                           8 being installed or --
 9     A   So, the project was new and it was on an                   9     A   Absolutely.
10 airport property. So, our bureau had work to do there.            10     Q    Okay. Are you involved in the pulling of
11 So, depending on the time that I went there, you know,            11 permits?
12 would have different agenda for that day.                         12     A   No.
13     Q    What were the different agendas, give me five?           13     Q    Do you work with construction -- contractors?
14     A   They're for tours, they are for fire                      14 I'm sorry.
15 protection. There --                                              15     A   Not typically,
16     Q    What -- let's talk about the fire protection.            16     Q    Are you -- and when I say do you work I'm
17     A   Okay.                                                     17 using the word directly or indirectly. In other words,
18     Q    What was your purpose there for fire                     18 I understand that you supervise and you're not the
19 protection?                                                       19 contractor obviously.
20     A   To discuss how to protect that particular                 20         But do you have -- do you supervise
21 building.                                                         21 contractors?
22     Q    Okay. And what does that require? So, I can              22     A   I typically -- no, I don't supervise
23 be -- what does it require for a building to be                   23 contractors.
24 protected?                                                        24     Q    Do the people that work with you supervise
25     A   Okay. It has to be able to suppress the type              25 contractors?
             Case 20-01350-RAM                      Doc 29-1   Filed 04/15/21               Page 30 of 74

                                            Adams, Melanie               02-16-2021
                                                               34                                                                 36

 1     A   No.                                                       1 the fire codes. And they may have had questions.
 2     Q     The inspectors?                                         2     Q     And you're familiar with those fire codes?
 3     A   No, they don't supervise contractors.                     3     A     I am familiar with some of them.
 4     Q     Okay. Do they oversee the work they've done?            4     Q     Well, I'm trying to understand why you would
 5     A   When it comes to fire codes to make sure that             5 meet with the architects and engineers. Can you explain
 6 they have built it correctly. They would, yes.                    6 this?
 7     Q     Okay. As part of your job, do you ever                  7     A     I already said I was the bureau officer in
 8 research whether these contractors are licensed?                  8 charge of the Aviation Life Safety Bureau.
 9     A   No.                                                       9     Q     Ms. Adams, you're giving me conclusions. I'd
10     Q     Okay.                                                  10 like you to describe what --
11     A   I don't.                                                 11     A     Can you be more specific? I'm not sure what
12     Q     Okay. Does someone in your department do it?           12 question you're asking?
13     A   I would imagine probably somebody in the new             13     Q     I'm asking you why you needed to meet with
14 construction bureau might do that if they had a reason           14 architects and engineers in the Amazon construction
15 to believe. You know what, no licensed and insured, was          15 site.
16 that the question?                                               16     A     Because they were having problems with their
17     Q     I'm sorry?                                             17 design.
18     A   Can you repeat the question?                             18     Q     And what is it that you do to help them? I
19     Q     I'm just trying to figure out your connection          19 don't know, you -- I don't know what?
20 with the -- I guess --                                           20     A     I would help them interpret the code.
21     A   My --                                                    21     Q     And that's all you do?
22     Q     -- Amazon construction site.                           22     A     That's a lot.
23     A   My work does not research if people -- if                23     Q     Well, I'm asking you, when it comes to the --
24 contractors are licensed or insured.                             24 okay. So, that's a lot, right. So, explain to me what
25     Q     How many times did you go to this Amazon               25 that a lot is.


                                                               35                                                                 37

 1 construction site?                                                1     A     I would -- I mean, there's a lot of fire codes
 2     A   I don't recall.                                           2 to interpret. So, I would help them to understand what
 3     Q     Would you say at least five times?                      3 the intent of the code is.
 4     A   Yes.                                                      4     Q     Okay. Have you been to any other construction
 5     Q     About ten?                                              5 sites as part of your job?
 6     A   Yeah. Probably closer to ten.                             6     A     Yes.
 7     Q     And how long did this project take?                     7     Q     How many?
 8     A   A couple of years.                                        8     A     I don't recall.
 9     Q     Okay. So, in the couple of years, let's say,            9     Q     Was it one?
10 two years, you went there ten times?                             10     A     I could not give you a number, I have no idea.
11     A   Approximately.                                           11     Q     Would that information be in your office, if I
12     Q     Can you tell me -- can we go over the agendas          12 subpoenaed?
13 that you had when you visited the site?                          13     A     No.
14     A   I know I gave a tour to the units one time to            14     Q     Okay. So, there's no information on your
15 the operations units, you know, I was in on a tour that          15 schedule in your office?
16 Amazon gave.                                                     16     A     I didn't say there was no information on my
17         I remember meeting there with the architects             17 schedule in my office.
18 and engineers to discuss some of the problems they were          18     Q     So, how can we find out how many times you
19 having.                                                          19 would visit construction sites?
20     Q     Okay. Any more agendas?                                20     A     There -- you'll have documentation on some of
21     A   Not that I recall.                                       21 it, but you won't have documentation on others.
22     Q     You said you met with architects and                   22     Q     Okay.
23 engineers. Why would you meet with architects and                23     A     For instance, as a bureau officer in charge,
24 engineers?                                                       24 those are not documented visits, you know, that would be
25     A   Assuming they're trying to design according to           25 on my normal calendar. It's not documented or those
              Case 20-01350-RAM                        Doc 29-1   Filed 04/15/21               Page 31 of 74

                                                 Adams, Melanie             02-16-2021
                                                                  38                                                                40

 1 numbers are not captured.                                            1 sites was a regular part of your job?
 2        Q   When did you start visiting construction                  2     A   At one point, yes.
 3 sites? A year from now, two years from now? Beginning                3     Q    What point is that?
 4 of your career --                                                    4     A   Many years ago.
 5        A   I don't recall.                                           5     Q    So, many years ago --
 6        Q   Was it at the beginning of your career?                   6     A   It's been decades, since I have visited
 7        A   No.                                                       7 construction sites in that capacity.
 8        Q   Was it after you became chief?                            8     Q    So, when did you visit Amazon, the Amazon
 9        A   No.                                                       9 construction site?
10        Q   Was it before you became chief?                          10     A   I would be guessing, I don't remember the
11        A   Yes.                                                     11 year.
12        Q   Okay. How many years before, so just give me             12     Q    What was the address?
13 an approximate, I mean, I'm not asking you to be                    13     A   I don't know the address.
14 specific, one year, two years, three years, four years.             14     Q    Approximately.
15        A   I would be guessing.                                     15     A   Opa-Locka Airport.
16        Q   Okay. So, you have no idea when you started              16     Q    How often did you communicate with Ms. Nguyen
17 visiting construction sites? Is that what you -- your               17 by phone, text, e-mail, call?
18 testimony is today?                                                 18     A   I don't recall.
19        A   I'm telling you, I don't recall when I started           19     Q    Once a week, maybe?
20 visiting construction sites.                                        20     A   I would be guessing. I'm sure there were
21        Q   Okay. But you don't either -- you don't want             21 times we spoke more than others.
22 to give me an approximate date either. So, I'm asking               22     Q    Okay. At any point did you get quotes for the
23 you, is it your testimony today that you don't recall               23 service you received?
24 when you started visiting construction sites?                       24     A   Sorry.
25        A   Yes.                                                     25     Q    Well -- strike that -- Did you at any point


                                                                  39                                                                41

 1        Q   Okay. Do you recall what you did at these                 1 you give Ms. Nguyen, the keys to your garage so that
 2 construction sites?                                                  2 your ex-boyfriend could pick up his belongings there?
 3        A   It depends on what position I was filling,                3     A   I don't recall.
 4 sir.                                                                 4     Q    Do you have video in your house?
 5        Q   In any position that you were involved --                 5     A   I do.
 6        A   Okay.                                                     6     Q    Did you have video the date the cabinets fell?
 7        Q   -- what you did at these construction sites?              7     A   I don't recall.
 8        A   When I was a bureau officer in charge, it                 8     Q    Did you have video in your kitchen?
 9 would be for helping to resolve issues for the                       9     A   I'm sorry.
10 architects and engineers. And help to determine a plan              10     Q    Did you have video in your kitchen?
11 of action so, that they could achieve compliance.                   11     A   I don't remember.
12        Q   Would you wear those, you know, shell helmets            12     Q    Did you ever have video in your kitchen,
13 when you walk into these construction sites?                        13 cabinets?
14        A   Sometimes.                                               14     A   I had video in my kitchen at one point. But I
15        Q   Do you attend these construction sites on your           15 don't recall if we have video at that time.
16 own?                                                                16     Q    Okay. Let's talk about the installation of
17        A   Do I -- I don't attend any construction sites            17 cabinets. Can you tell me what happened the day that
18 at this point.                                                      18 you know these cabinets were installed?
19        Q   The construction sites that you attended                 19     A   The day they were installed or the day that --
20 Amazon construction site and the other ones that you                20 the day they were installed?
21 don't recall when you started attending. Did you do                 21     Q    Yes.
22 them on your own or did you go with someone?                        22     A   Specifically, okay. I don't remember.
23        A   On my own or with someone depending on the               23     Q    Who installed them?
24 situation.                                                          24     A   A man named Alex Feranos (phonetic). And he
25        Q   So, would you say that attending construction            25 had some men with him that were doing the work.
            Case 20-01350-RAM                        Doc 29-1   Filed 04/15/21              Page 32 of 74

                                              Adams, Melanie              02-16-2021
                                                                42                                                                 44

 1     Q    Okay. Was Ms. Nguyen there with them?                     1     A    I did not reach out to any company. She
 2     A    She was there for the initial consultation.               2 always got the quotes from the subcontractors or what
 3 But she was on another job, if I remember correctly that           3 she called her guys.
 4 day.                                                               4     Q    All right. So, she would give you the quotes
 5     Q    So, you asked me to be specific. And I'm                  5 and then what would happen? You would say yes or no?
 6 trying to be specific. On the day of the installation,             6     A    Correct.
 7 was Ms. Nguyen there with the men?                                 7     Q    And it's your testimony that she would get the
 8     A    So, there were several days of installation.              8 quotes for the cabinets or was there other work that was
 9 And yes, she had been on site when they were there.                9 going on?
10     Q    Every single time they were there. She was on            10     A    There was other work.
11 site?                                                             11     Q    Okay. So, these quotes, how many quotes did
12     A    Not every single time that I can remember. But           12 you get?
13 she was there at the same time they were. I don't                 13     A    I don't recall.
14 recall if it was every single time.                               14     Q    Do you recall how much you spent?
15     Q    How long did the installations of the cabinets           15     A    I would have to look it up.
16 take?                                                             16     Q    Okay. But if you look that up, would you be
17     A    I don't recall. I would have to guess.                   17 able to get the exact amount that you spent?
18     Q    Can you give me an approximate time?                     18     A    Yes.
19     A    A week.                                                  19     Q    So, what did you have installed other than the
20     Q    Okay. When was it that they were installed?              20 cabinets or what other work did you have done?
21     A    I don't recall. I would have to look at my               21     A    What other worked that Mimi do for me?
22 paperwork. I don't recall.                                        22     Q    Any work, you had done when you were repairing
23     Q    Okay. What paperwork?                                    23 your house.
24     A    Just my -- when I wrote the checks and try to            24     A    When I was buying my house?
25 get a guesstimate.                                                25     Q    Repairing, renovating or --


                                                                43                                                                 45

 1     Q    Who did you write the checks to?                          1     A    Okay. So, all of the work that I did on the
 2     A    I wrote them to Mimi Nguyen and New Concepts              2 renovation went through Mimi. It was Mimi's plumber,
 3 if I remember correctly. I know I wrote them to Mimi,              3 electrician, demolition, cabinet guy, painter, floor. I
 4 but I don't remember if I wrote them directly to Alex              4 think that's it.
 5 Feranos name or New Concept.                                       5     Q    So, for the plumber, did you get an estimate?
 6     Q    Okay. Before getting these cabinets                       6     A    She gave me an estimate.
 7 installed, did you get any quotes?                                 7     Q    Okay. So, you did get an estimate?
 8     A    I believe I got another quote before that.                8     A    She gave me an estimate.
 9     Q    Okay.                                                     9     Q    Okay. Did you pay the plumber directly or did
10     A    I am sorry. I should say Mimi got another                10 you pay Mimi directly for the plumber?
11 quote before that.                                                11     A    I don't recall.
12     Q    Why was she helping you with the quotes?                 12     Q    For the floor, did you pay Mimi directly or
13     A    Because I told her that I needed to redo my              13 did you pay the floor installer directly?
14 kitchen. And she offered to facilitate that.                      14     A    I don't recall.
15     Q    Can you explain why as a general contractor,             15     Q    For the demo, did you pay Mimi directly or her
16 she would have to get quotes from other parties instead           16 company? And when I say Mimi, I'm referring to her or
17 of just giving her -- giving you her own estimate?                17 her company?
18     A    I can't explain.                                         18     A    Right.
19         MR. FRIEDMAN: Object to the form.                         19     Q    Did you pay her or her company for the demo?
20     A    I don't know how that works.                             20     A    I don't recall.
21     Q    (By Mr. Rodriguez) Okay. So, my understanding            21     Q    Okay.
22 is, and correct me if I'm wrong. You got quotes from              22     A    And she had me pay her directly. And if the
23 other parties, but she was a general contractor.                  23 subcontractor was on site needed to be paid right away,
24     A    No.                                                      24 she would tell me to pay him directly. So, I can't
25     Q    So, explain -- can you explain that or no?               25 recall what was what.
            Case 20-01350-RAM                          Doc 29-1   Filed 04/15/21              Page 33 of 74

                                              Adams, Melanie                02-16-2021
                                                                  46                                                                 48

 1     Q    And it's your testimony today that she was the              1 people to offer.
 2 contractor for the plumbing, cabinet, floor, demo and                2     Q     Okay. And when you first met Ms. Nguyen, she
 3 electricity?                                                         3 randomly just said to you, "I'm a contractor," is that
 4     A   Yes. She -- these were all her workers or her                4 what --
 5 subcontractors.                                                      5         MR. FRIEDMAN: Object to the form.
 6     Q    For the electricity. Did you pay that                       6     A     She introduced herself that way.
 7 directly to Ms. Nguyen or a company or did you pay the               7     Q     (By Mr. Rodriguez) She introduced herself, can
 8 electrician directly?                                                8 you please let me know exactly how she introduced
 9     A   I don't recall.                                              9 herself?
10     Q    Can you find out?                                          10     A     I don't recall the exact wording other than I
11     A   I can, if I go back to my records, but it                   11 asked who the GC was on the project next door and she
12 would take a little while.                                          12 said it was her.
13     Q    Can you provide your attorney information on               13     Q     Okay. After the cabinets were installed,
14 who you paid with regard to, you know, all these                    14 right. Was everything okay after, you know, immediately
15 subcontractors?                                                     15 after they were installed? Were you happy with the end
16     A   Absolutely.                                                 16 result?
17     Q    Did you ask any of these subcontractors, if                17     A     No.
18 they were licensed or insured?                                      18     Q     What was wrong?
19     A   I did.                                                      19     A     They weren't functioning correctly and -- they
20     Q    Okay. What was the answer?                                 20 weren't functioning correctly.
21     A   I asked Mimi and all of her subs, if they were              21     Q     What do you mean by that?
22 licensed and insured. And they all said yes.                        22     A     Some of the doors weren't shutting correctly.
23     Q    Did you ask for a verification, like the                   23 So, I had to call Mimi and let her know.
24 license number and the insurance?                                   24     Q     Okay. And then what happened after you let
25     A   No. I felt that that -- in my, no. The                      25 her know?


                                                                  47                                                                 49

 1 answer's no.                                                         1     A     She would call her cabinet guy and he would
 2     Q    Did you receive a discount for doing work                   2 schedule somebody to come out and fix it.
 3 through Mimi?                                                        3     Q     Okay. What did -- did it eventually get
 4     A   I don't know.                                                4 fixed?
 5     Q    So, you trusted Ms. Nguyen enough that you got              5     A     Not all of it, no. She told me that he was no
 6 very little quotes from anyone else. Correct?                        6 longer responding to her that she fired him.
 7         MR. FRIEDMAN: Object to the form.                            7     Q     Okay. Did you use the cabinets?
 8     A   Yes, I --                                                    8     A     Yes.
 9     Q    (By Mr. Rodriguez) Did you trust Ms. Nguyen                 9     Q     Okay. What did you, you know store in the
10 enough to only get quotes from her?                                 10 cabinets?
11     A   I did, I did.                                               11     A     Normal dishes, Tupperware.
12     Q    So, you didn't bother at any point to try to               12     Q     So, let's talk then about the date of the
13 get a quote from, let's say, the cabinet's from another             13 incident, the day that this accident occurred.
14 company that wasn't involved with her?                              14     A     Okay.
15         MR. FRIEDMAN: Object to the form. You can                   15     Q     Please describe that day.
16     answer.                                                         16     A     My daughter and I were in the kitchen and the
17     A   Can you repeat the question?                                17 cabinets fell on us.
18     Q    (By Mr. Rodriguez) Did you -- did you at any               18     Q     Okay. Can you describe which cabinets, how
19 point attempt to get an estimate or a quote from a                  19 they fall on you? I mean I'm not getting -- I want to
20 subcontractor or handyman, anyone to do the work other              20 get the full picture.
21 than through Mimi?                                                  21     A     The cabinets were on the south wall, large
22     A   No.                                                         22 bank of them and then they fell off the wall and hit my
23     Q    Why?                                                       23 daughter and I in the head.
24     A   I -- like I said, the biggest reason was the                24     Q     Okay. Were you standing immediately below the
25 convenience of meeting Mimi and that she had these                  25 cabinets that fall?
           Case 20-01350-RAM                        Doc 29-1   Filed 04/15/21               Page 34 of 74

                                              Adams, Melanie             02-16-2021
                                                               50                                                                52

 1     A   Yes.                                                      1     A   No.
 2     Q   Okay. So, just so I get an understanding, was             2     Q   Okay. And what was your daughter doing when
 3 there a countertop above the cabinets?                            3 they fell?
 4     A   No. Above the counter -- I'm sorry, above the             4     A   The same, she was standing at the counter.
 5 cabinet?                                                          5     Q   And what kind of injury did you sustain on
 6     Q   I'm sorry. Below the cabinets, I'm sorry.                 6 your head after the cabinets fell?
 7     A   Yes.                                                      7     A   I sustained head, neck and back injury.
 8     Q   Okay. Does that countertop extend further out             8     Q   Okay. And those cabinets that fell, what was
 9 than the cabinets?                                                9 stored?
10     A   I would be guessing if I said how far they               10     A   Some Tupperware, some dishes, some spices.
11 extend out.                                                      11     Q   So, just so that we are on the same page, from
12     Q   I'm not asking you how far, I'm just asking              12 the date that they were installed. Do you remember that
13 you if they do extend that?                                      13 date, when they were installed more or less?
14     A   I believe the counter extends out a little bit           14     A   No.
15 further than the cabinets up top.                                15     Q   Do you remember what year they were installed?
16     Q   So, when they felt that they rip off from the            16     A   I don't recall.
17 top or the bottom. What came off first?                          17     Q   So, you don't recall when, the year that they
18     A   You mean the --                                          18 were installed?
19     Q   The cabinets, yeah.                                      19     A   I would have to go back and look at my
20     A   -- did they fall from the top of the cabinet             20 records.
21 or did the bottom of the cabinet give away first?                21     Q   So, would you agree with me that they were
22     Q   Yeah. I'm trying to see how --                           22 installed somewhere around the time that you paid the
23     A   I don't --                                               23 installers or Ms. Nguyen?
24     Q   You don't know?                                          24         MR. FRIEDMAN: Object to the form.
25     A   I don't know.                                            25     Q   (By Mr. Rodriguez) You can answer.


                                                               51                                                                53

 1     Q   You were both in the kitchen at the time that             1     A   Yes, I would think that would be around the
 2 the cabinets fall?                                                2 installation date. Yeah.
 3     A   Yes.                                                      3     Q   So, this from the date of installation, until
 4     Q   Where did they fall on your head? Can you                 4 the day they fell you used those cabinets?
 5 point on your head where they fall? So, they fell right           5     A   Yes.
 6 on top?                                                           6     Q   And they were properly functioning in terms of
 7     A   Um-hum.                                                   7 holding the weight?
 8     Q   Were you facing away from the cabinets?                   8     A   They had not fallen off the wall.
 9     A   No.                                                       9     Q   Right. So, they were -- they held the weight,
10     Q   Or it was -- so, your eyes were looking                  10 whatever you put in those cabinets from the time they
11 straight at the cabinets?                                        11 were installed to the time they fell, they held the
12     A   No, I was looking down.                                  12 weight?
13     Q   Okay. So you're looking down. Were you --                13     A   Yes.
14 can you explain how, you know, what position you were            14     Q   Okay. Why do you think that it's the Mimi's
15 when these cabinets fall?                                        15 fault that they fell?
16     A   Standing.                                                16     A   I don't understand the question.
17     Q   Okay. And can you be a little but more                   17     Q   I'm going to show you the complaint that you
18 detailed?                                                        18 filed. And then maybe you can let me know. Okay. Do
19     A   I was standing at the counter and looking down           19 you see the complaint?
20 when they fell.                                                  20     A   Yes.
21     Q   Okay. And they just randomly fell?                       21     Q   This first amended complaint titled --
22     A   Yes.                                                     22 challenging discharge of debts. Is that correct?
23     Q   Had the -- had you had any indication in the             23     A   I'm sorry?
24 past that they were loose or, you know, not properly             24     Q   The title of the complaint says "Creditors,
25 installed?                                                       25 Plaintiff's first amended complaint to challenge this
            Case 20-01350-RAM                      Doc 29-1   Filed 04/15/21                 Page 35 of 74

                                                 Adams, Melanie         02-16-2021
                                                              54                                                                  56

 1 chargeability of service." Correct?                              1       Q    And how do you know they were egregiously and
 2     A   I see that. Yes.                                         2 negligently installed, based on what you just said?
 3     Q    Have you read this complaint?                           3       A   Because there was a inspector that came over
 4     A   I have.                                                  4 afterwards and put that in his report.
 5     Q    So, you are aware of what it said?                      5       Q    What inspector?
 6     A   I don't recall the details exactly.                      6       A   I believe his name was John McNally.
 7     Q    This complaint, unfortunately, I have some              7       Q    And is he someone that works for the county or
 8 notes on it. But it's not the A or the B or my notes             8 is it someone that, you know, he came on your behalf?
 9 that you can ignore that. I'm sorry, the A or the B is           9       A   I don't recall exactly where he came from, but
10 something I wrote on that you can ignore.                       10 I believe he's an independent inspector.
11     A   Okay.                                                   11       Q    Okay. So let's read paragraph nine of the
12     Q    So, I'm going to ask you. My question is,              12 amended complaint. Would you mind reading that for me?
13 before we get into the complaint is, why do you think           13       A   "Specifically debtor knowingly and verbally
14 that it was Ms. Nguyen's fault that the cabinets fell?          14 made false statements and relied in or misrepresented to
15     A   I think that a general contractor has the               15 plaintiffs about having insurance being a licensed
16 responsibility to make sure that her subcontractors or          16 general contractor and employing or working with
17 his whoever it is that they are licensed and insured.           17 licensed subcontractors with purpose and intention of
18         And that we depend on them for those reasons,           18 deceiving plaintiffs to win the construction bid and
19 so that we remain safe and this doesn't happen.                 19 obtain the construction work job from plaintiffs."
20     Q    Right. But that's not what I'm asking. What            20       Q    Well, let's first talk about construction bid,
21 I'm asking is, why do you think the cause of the                21 to win -- plaintiffs to win the construction bid. You
22 cabinets falling is her fault after, you know, after            22 testified earlier that there was no other bids. So, how
23 they had been working for an extended period of time?           23 did she work?
24         MR. FRIEDMAN: Objection. Asked and answered.            24           MR. FRIEDMAN: Object to the form, misstates
25     If you can answer it again.                                 25       her testimony.


                                                              55                                                                  57

 1         THE WITNESS: I'm sorry, Zach, say that again.            1       Q    (By Mr. Rodriguez) Then I'll strike that. What
 2         MR. FRIEDMAN: Don't worry about what I say               2 bids did -- what other bids did you obtain?
 3     unless I say don't answer. Go ahead and answer.              3       A   I didn't feel I needed to get any other bits
 4     A   Okay. Okay. Can you repeat the question?                 4 because I was happy with the price that she had given
 5         MR. RODRIGUEZ: Can you read -- Madam Court               5 me.
 6     Reporter, can you read back the question?                    6       Q    And what price was that?
 7         THE COURT REPORTER: What I'm asking is why do            7       A   It depends on which job. She did several
 8     you think the cause of the cabinets falling after            8 different jobs.
 9     they had been working an extended period of time?            9       Q    For the cabinets?
10     A   Why do I think that, one more time, Meghan?             10       A   The first quote that she represented was too
11 Why do I think that they felt after an extended period          11 high. So, we went with the second one.
12 of time? Was that the question?                                 12       Q    Okay. And what was the second one?
13     Q    (By Mr. Rodriguez) You know, I'll just                 13       A   I don't recall exactly, I'd have to look it
14 rephrase.                                                       14 up.
15     A   Thank you.                                              15       Q    So, I'm asking you why did you reference in
16     Q    Well, what I'd like to know was, why do you --         16 the complaint that she was the winning bid when there
17 okay, you filed a lawsuit against Ms. Nguyen. Correct?          17 was no other bits. Can you please explain that?
18     A   Okay.                                                   18       A   I -- like I said, I don't think I needed to go
19     Q    And my question to you is, why do you think            19 any further because I was happy with the price that she
20 that it's her fault that the cabinets fell?                     20 gave me.
21     A   It's her responsibility to make sure that her           21       Q    Again, I'm asking you this complaint, you're
22 subcontractors are licensed. If they're licensed, then          22 not answering my question. The complaint, it says that
23 they have had to go to school to learn the safe way and         23 the plaintiffs -- deceiving plaintiffs to win a
24 the correct way to install these cabinets. These were           24 construction bid. Can you explain that?
25 egregiously negligently installed.                              25       A   I don't know how to explain that any different
            Case 20-01350-RAM                       Doc 29-1   Filed 04/15/21             Page 36 of 74

                                                Adams, Melanie           02-16-2021
                                                               58                                                                 60

 1 than that.                                                        1 if you're dealing directly with Ms. Nguyen and she is
 2     Q    But there was nothing to win, correct?                   2 responsible for fixing for repairing, you know, or
 3     A    Well, if her price hadn't been good then I               3 installing your cabinets, right.
 4 would have gone onto someone else.                                4         According to your testimony, she's the one
 5     Q    But you didn't -- there was no bids, that was            5 who's responsible or partly responsible for installing
 6 only her. Correct?                                                6 your cabinets. Is that your testimony? Am I correct
 7     A    At that point, it depends on what you're                 7 or --
 8 talking about. Are you talking about a particular job,            8     A   Is there a question there?
 9 because she did several different jobs for me?                    9     Q    Yeah, I'm asking am I correct in what I'm
10     Q    Let's focus on the cabinets.                            10 saying or is it -- am I misleading?
11     A    Okay.                                                   11     A   Can you repeat the question?
12     Q    These are the things that fell on your head,            12     Q    Who is responsible for installing your
13 correct?                                                         13 cabinets?
14     A    Okay. There were multiple bids on the                   14     A   Are you asking my belief or --
15 cabinets.                                                        15     Q    No, I'm asking you --
16     Q    Okay. What multiple bids were there on the              16     A   Because if you're asking me what the code or
17 cabinet? So, I've asked you this before you said there           17 the law says, I don't know.
18 wasn't, but go ahead.                                            18     Q    I didn't say nothing about code. Ma'am.
19     A    The -- all right.                                       19     A   Um-hum.
20         MR. FRIEDMAN: Move to strike. Objection. Go              20     Q    I'm asking you, who is responsible for
21     ahead, Melanie.                                              21 installing your cabinets?
22     A    She brought two different quotes to me.                 22     A   I'm asking you are you talking about who is
23     Q    (By Mr. Rodriguez) Excuse me, she or did you            23 responsible as per the law or code or who do I think is
24 get bids from someone else?                                      24 responsible?
25     A    I did not get bids from someone else.                   25     Q    Based on your complaint whatever you --


                                                               59                                                                 61

 1     Q    So, she's the contractor. She doesn't need --            1 whatever testimony you want to give.
 2 she's not giving you bids from anyone else who did the            2     A   I believe the general contractor bears a
 3 work right? So when did --                                        3 responsibility.
 4     A    I didn't understand the question.                        4     Q    Okay. Who is responsible, in this case for
 5     Q    I'm trying to understand your testimony.                 5 installing your cabinets?
 6 You're saying she bought you bids. If she's a                     6     A   I really don't -- if you -- you need to be
 7 contractor, why would she bring you bids? I'm trying to           7 specific. Are we talking about the code --
 8 understand that part.                                             8     Q    Mimi didn't install your cabinets. Correct?
 9     A    Because she was hiring cabinet companies. I'm            9     A   No.
10 trying to understand your question.                              10     Q    She wasn't involved in installing the
11     Q    Have you ever had any construction done in              11 cabinets. Correct?
12 your house?                                                      12     A   That is not what I said.
13     A    No.                                                     13     Q    Okay. So, you tell me what it is that you're
14     Q    Have you ever had any handy -- handyman work            14 saying.
15 done in your house?                                              15     A   She was involved for hiring the company for
16     A    Very little.                                            16 overseeing the work, for supervising for making sure
17     Q    Has it been more than one person working with           17 that corrections were made to not just the cabinet work,
18 another firm? Has it been a person working with someone          18 but everybody that she had work in my house.
19 else, has it been just one person doing the work?                19     Q    So, she is the person you retained to do the
20     A    I don't recall.                                         20 work. Correct?
21     Q    As part of your job, do you get involved with           21     A   Are you talking about her hands on the work?
22 the payments of contractors or any of the laborers               22     Q    No. For the work, whatever it is that she
23 there?                                                           23 hired. You're saying, you hired her to get the work
24     A    Not at all.                                             24 done for you?
25     Q    Okay. So, what I'm trying to figure out is,             25     A   Yes.
             Case 20-01350-RAM                        Doc 29-1   Filed 04/15/21             Page 37 of 74

                                              Adams, Melanie               02-16-2021
                                                                 62                                                                 64

 1     Q    Okay. That's what I want to hear. So, you                  1     Q    But you hired --
 2 hired her to get -- to have the cabinets installed.                 2     A   I don't know.
 3 Correct?                                                            3     Q    But you hired her.
 4     A    I hired her, yes. I hired her since the                    4     A   I don't know.
 5 beginning. I hired her to paint my fence, --                        5     Q    But you hired her. So, with her, I'm not
 6     Q    Okay. Great.                                               6 talking about anyone else, just with her. Is the normal
 7     A    -- my walls. I hired her to do the --                      7 way of doing business is for her to give you quotes.
 8     Q    So you -                                                   8 And but you're hiring her.
 9     A    -- work in my kitchen. I hired her to do all               9         That's -- that was the normal way of doing
10 of it.                                                             10 business?
11     Q    Perfect. That's it. That's your testimony.                11     A   The quotes that she gave me, she said she was
12     A    Yeah.                                                     12 not happy with the first quote that she got, it was too
13     Q    Then you would pay her for her work, correct?             13 high. And that she was going to go to another cabinet
14 You've got to pay the contractor for their work. Right?            14 company.
15     A    I wrote her checks. Yes.                                  15     Q    All right. So, in number nine, paragraph
16     Q    But you paid her for her work. Am I correct?              16 nine, you said she made false statements. What were the
17     A    I wrote her checks. Yes.                                  17 false statement?
18     Q    Did you pay her for her work?                             18     A   She said she was a general contractor.
19     A    I can -- I am not understanding the question.             19     Q    Okay. Or lied and misrepresented the
20     Q    What do you do, when you go buy groceries you             20 Plaintiff. How often does she tell you that she was a
21 pay for the groceries?                                             21 general contractor?
22     A    I paid her -- when you say her work, are you              22     A   I don't recall.
23 trying to differentiate whether or not she physically              23     Q    Did she tell you once?
24 put the cabinets out?                                              24     A   Multiple times.
25     Q    No. I'm not making any distinction. You're                25     Q    Is that more than three or more than four?


                                                                 63                                                                 65

 1 the one who's saying that she had a responsibility with             1     A   I don't recall. I do remember that on one of
 2 the cabinets. So, I am asking did you pay her for her               2 her quotes she put GC on the paperwork.
 3 work.                                                               3     Q    Great. Where is the paperwork?
 4     A    Yes, I believe I did.                                      4     A   I would have to give that to you if my
 5     Q    Okay. So, my question to you, after all the                5 attorney doesn't already have that for you.
 6 things you just said, she's responsible and you've paid             6     Q    Yes, give me that. I don't have it. So, can
 7 her.                                                                7 you provide the quote provided by Ms. Nguyen that's says
 8          Why would she give you quotes so that you can              8 she's a GC?
 9 pick which one is lower when she just could have told               9     A   I don't recall if it was quote. But it was
10 you I'm charging you X?                                            10 documentation to another company.
11     A    I don't know. That's her way of doing                     11     Q    Can you explain that please?
12 business.                                                          12     A   I don't remember if it was exactly a quote on
13     Q    So, --                                                    13 the document. I just remember it was documentation to
14     A    I don't know.                                             14 another company.
15     Q    It's her way of doing business to undermine               15     Q    That part, can you explain documentation to
16 how much she can make, is that what you're saying?                 16 another company. I don't understand that.
17          MR. FRIEDMAN: Object to the form.                         17     A   She may have -- it may have been a
18     A    I don't know.                                             18 documentation about the design of my kitchen. She was
19     Q    (By Mr. Rodriguez) You don't know. So, you --             19 working with the subcontractor on a design of my
20 so in your opinion, it's normal for a contractor to --             20 kitchen.
21 for you to hire a contractor and for them to give you              21     Q    Do you think you have any responsibility in
22 quotes on the different jobs.                                      22 investigating whether the people that are doing work for
23          That's the normal way of doing business?                  23 your house are licensed and insured?
24     A    I've already said I have not hired a                      24     A   I thought I had by asking.
25 contractor before this.                                            25     Q    No. My question, you know, I'll ask it again.
            Case 20-01350-RAM                     Doc 29-1   Filed 04/15/21                Page 38 of 74

                                            Adams, Melanie             02-16-2021
                                                             66                                                                 68

 1 Do you believe that you have any responsibility in              1      A   Yeah. Commercial construction environment,
 2 investigating whether the person installing your                2 I'm not -- I don't deal with residential at all.
 3 cabinets or subcontractors are licensed and insured?            3      Q    Do you do any research as part of your job
 4         MR. FRIEDMAN: Objection. Asked and answer.              4 when it comes to construction sites?
 5     You can answer it.                                          5      A   In what regard?
 6     A   I don't have an opinion on that question.               6      Q    Any research that you do in any regard when it
 7     Q   (By Mr. Rodriguez) I'm not asking you for an            7 comes to these construction sites?
 8 opinion. I'm asking you, if you have a responsibility           8      A   I research the codes.
 9 to investigate the credentials of those that enter your         9      Q    You don't do anything with permits?
10 house to install cabinets or those that quote you on           10      A   In what regard?
11 installation of cabinets.                                      11      Q    With regards to your job?
12         MR. FRIEDMAN: Object to the form.                      12      A   I don't research any permits at this point.
13     A   At this point I would say no. I would say I            13 No.
14 did my due diligence by asking.                                14      Q    Did you do that in the last four years?
15     Q   (By Mr. Rodriguez) Had she told you "Ms. Adams         15      A   No.
16 I am not a licensed or insured," you would not have her        16      Q    Do you have any experience with permits?
17 do the job. Is that a --                                       17      A   I do.
18     A   100 percent, no I would not have done the job          18      Q    You do. What kind of experience do you have
19 with her.                                                      19 with permits?
20     Q   Can you describe some of your injuries and             20      A   In regards to the commercial construction,
21 your daughter's injuries?                                      21 part of it.
22     A   My injuries were a head injury, neck injury,           22      Q    Okay. So, what kind of experience do you
23 back injury. My daughter was head and neck,                    23 have? Elaborate on the experience you have with the
24 neurological.                                                  24 permits?
25     Q   How is your daughter feeling now?                      25      A   I know what they are and I know what trades


                                                             67                                                                 69

 1     A   She's doing better.                                     1 are supposed to inspect a commercial construction site.
 2     Q   Did she attend school?                                  2      Q    So, how long have you dealt with permits or
 3     A   I'm sorry. Does she now?                                3 how many years have you had experience with permits?
 4     Q   Yes.                                                    4      A   I don't recall.
 5     A   Yes. Oh, no. She's doing online learning.               5      Q    One year, two years?
 6     Q   Did she attend school after the incident?               6      A   I'm sorry?
 7     A   It took her two months to get back to school.           7      Q    One year, two years?
 8     Q   And just to clarify, did you pay with check or          8      A   I don't recall. There was a point in time
 9 cash?                                                           9 where I was, I mean I would see what trades were
10     A   Pay what?                                              10 supposed to sign off on a construction site.
11     Q   For the installation on the cabinets.                  11          But it's been a long time since I've been
12     A   Check, several checks.                                 12 involved in --
13     Q   Okay. Did you pay with check or cash for the           13      Q    So, you don't --
14 installation of the floors or the floor, I'm sorry?            14      A   -- in a commercial construction site. Like, I
15     A   I believe it was checks.                               15 said I have no experience with residential construction.
16     Q   Okay. And you paid also for -- so, everything          16      Q    So, but you know what a permit is?
17 you paid for was generally with check?                         17      A   Yes.
18     A   Generally yes, I believe so.                           18      Q    You know what it is.
19     Q   So, as someone who's been on construction              19      A   Yes.
20 sites for, let's say several years as part of your job.        20      Q    You know that it is required when the work is
21 You have no understanding of, you know, the general            21 done, construction work is done. Correct?
22 contractor relationship with the subcontractors or you         22      A   Yes. And for commercial construction, I am
23 do or you don't?                                               23 familiar. I don't always know the answers. But I'm
24     A   I do.                                                  24 familiar with it.
25     Q   You do?                                                25      Q    So, when you had your cabinets installed. You
             Case 20-01350-RAM                       Doc 29-1   Filed 04/15/21              Page 39 of 74

                                               Adams, Melanie             02-16-2021
                                                                70                                                                72

 1 didn't ask for them to see if the permits were being               1 in the past?
 2 pulled?                                                            2     A   When I, yes. The answer is yes.
 3     A    I 100% asked Alex and Mimi and they said they             3     Q     So, what work did you see?
 4 were not required.                                                 4     A   I saw the work that she did next door. She
 5     Q    Okay. And you took it at face value although              5 took me to her house to see the kitchen cabinets that
 6 you have a background in commercial construction that              6 were installed at her house.
 7 they were not required?                                            7         And I saw her doing work with a construction
 8          MR. FRIEDMAN: Objection form, you can answer.             8 team at a -- another house. I don't know the location.
 9     A    I had no experience, you could tell me that               9     Q     When you went to her house and saw her
10 otherwise.                                                        10 cabinets, did you like them?
11     Q    (By Mr. Rodriguez) But you have experienced              11     A   I don't recall.
12 commercially, which is more elaborate than residential?           12     Q     Did you see any of the work that was done by
13          MR. FRIEDMAN: Object to the form.                        13 any of the other, the person who installed the cabinets
14     Q    (By Mr. Rodriguez) Do you have experience in             14 in your home?
15 commercial construction when it was in regard to                  15     A   I don't recall.
16 permits?                                                          16     Q     Is it your tendency not to investigate before
17     A    Yes.                                                     17 having worked done?
18     Q    Okay. So, at no point did you question                   18         MR. FRIEDMAN: Object to the form.
19 whether it may have been needed?                                  19     A   Can you repeat the question?
20     A    I already told you I asked them both if it was           20     Q     (By Mr. Rodriguez) Is it your tendency not to
21 needed and they both told me, no.                                 21 investigate before having work done?
22     Q    After they told you no, did that raise a red             22         MR. FRIEDMAN: Same objection.
23 flag that maybe, you know, something was wrong?                   23     Q     (By Mr. Rodriguez) You can answer.
24     A    No.                                                      24     A   It depends on what you're referring to.
25     Q    You didn't think you needed, you had a                   25     Q     I'm referring to the cabinets --


                                                                71                                                                73

 1 electrical done. Correct?                                          1     A   I-
 2     A    There -- I had somebody hang a light fixture.             2     Q     I'm asking you, if you saw previous work from
 3     Q    So, you had electrical work done. You had                 3 the person who installed the cabinets and you said you
 4 someone hang a light fixture?                                      4 didn't recall.
 5     A    Yes.                                                      5         So, I'm trying to understand that it's normal
 6     Q    You had plumbing, correct?                                6 for you not to look at, you know, previous work.
 7     A    I had a sink changed out.                                 7     A   I saw the cabinets installed at her house.
 8     Q    Okay. And so, you have floor installed,                   8     Q     I asked if you liked them, you said you don't
 9 right?                                                             9 recall?
10     A    I had, no. I don't know if you can call it               10     A   I don't recall --
11 installed, they put veneer over the tile type of thing.           11     Q     And now you are saying --
12     Q    So, you don't feel like you had any elaborate            12     A   I do not recall my personal feeling on whether
13 work?                                                             13 I liked the cabinets or not.
14     A    No. I do think that they did elaborate work              14     Q     Okay. So, what is the correlation between her
15 and if you call elaborate work putting in a new kitchen.          15 cabinets and the person installing them in your house?
16     Q    Just give me one second. Did you ever go to              16     A   I don't recall.
17 Ms. Nguyen's house?                                               17     Q     So, why did you just mention that you saw her
18     A    I did. Yes.                                              18 cabinets after I asked you a question. That was not
19     Q    More than once?                                          19 related to her cabinets?
20     A    I don't recall.                                          20     A   Okay. So, can you rephrase the question
21     Q    Did she ever come -- go to your house?                   21 because I'm confused by the question?
22     A    Yes.                                                     22     Q     Okay. You said that you don't recall if the
23     Q    More than once?                                          23 person who installed the cabinets showed you work
24     A    Yes.                                                     24 they've done in the past. Correct?
25     Q    Okay. And did you ever see work she has done             25     A   The person that installed the cabinets did not
            Case 20-01350-RAM                          Doc 29-1   Filed 04/15/21               Page 40 of 74

                                              Adams, Melanie                02-16-2021
                                                                  74                                                                76

 1 show me work they did in the past.                                   1 your neighbor's house?
 2     Q    Is that how you usually conduct business when               2     A   I don't recall.
 3 it comes to installation of, you know, cabinets or                   3     Q   Did you have any written agreement with Ms.
 4 things like that in your house or when you make a                    4 Nguyen with regard to the installation of the cabinets?
 5 purchase, let's say you don't look at prior work.                    5     A   I don't recall.
 6         You just, I mean how would you have known to                 6     Q   Do you remember signing any documents with
 7 hire them? Like, you know, what, I'll -- strike that --              7 regard to the installation of the cabinets?
 8 How would you have known to that you wanted to hire this             8     A   I don't recall.
 9 person to do your work?                                              9     Q   Do you recall signing an agreement with the
10     A    I trusted Mimi.                                            10 cabinet installer?
11     Q    So, you weren't concerned about the aesthetics             11     A   I don't -- I can't remember. I can't remember
12 of the cabinets?                                                    12 what documentation I signed at that time. I would have
13         MR. FRIEDMAN: Object to the form.                           13 to go back in my records.
14     Q    (By Mr. Rodriguez) Were you concerned about                14     Q   Did you ever buy the house next door?
15 the aesthetics of the cabinets?                                     15     A   No.
16     A    No.                                                        16     Q   And I'm sorry. What did you say about the
17     Q    So, if they were purple, if they weren't                   17 camera? You don't -- you didn't have a camera when the
18 finished that was not a concern for you?                            18 cabinets fell?
19     A    We discussed what color they would be. They                19     A   I don't remember having a camera when the
20 weren't going to be purple.                                         20 cabinets fell.
21     Q    No, I'm asking you --                                      21     Q   You said you had a cabinet at some point in
22     A    Mimi and I discussed all the details of the                22 your kitchen, correct?
23 cabinets prior to the installation.                                 23     A   I have cabinets in my kitchen.
24     Q    Okay. Right. But you didn't see anything.                  24     Q   No, I said, you testified that you had a
25 That's what your testimony is that, you didn't see any              25 camera in your kitchen at some point.


                                                                  75                                                                77

 1 prior work that, you said okay, I like that. I want                  1     A   I had a camera in my kitchen at some point.
 2 something similar to that installed in my house?                     2 But I do not believe I had a camera at this time of the
 3     A    I do not recall.                                            3 accident.
 4     Q    Okay. And then what I want to know is that                  4     Q   Okay. Why do you believe you didn't have a
 5 how you usually conduct yourself when it comes to, you               5 camera?
 6 know, something like installing cabinets or maybe, I                 6     A   I would have video of the accident.
 7 don't know, installing the floor.                                    7     Q   Were the cameras in your house working at the
 8         Did you just say, I want to install floors and               8 time you had the accident?
 9 then go ahead and install, you know, some --                         9     A   I don't know.
10     A    I-                                                         10     Q   Did you have cameras in your house when you
11         MR. FRIEDMAN: Object to the form. Go ahead,                 11 had the accident?
12     you can answer.                                                 12     A   I don't recall.
13     A    I feel that Mimi and I discussed all the                   13     Q   What companies do you use for camera service
14 details prior to me writing the first check for deposit             14 in your house?
15 on the cabinets.                                                    15     A   ADT.
16     Q    (By Mr. Rodriguez) Can you -- so, then I'm                 16     Q   ADT.
17 going to ask you that this question. Can you please                 17     A   Sometimes they work, sometimes they don't.
18 elaborate on all the details that you discussed with                18     Q   So, did ADT install cameras in your kitchen?
19 Mimi?                                                               19     A   No one has installed cameras in my house. You
20     A    Where the cabinets would go, where -- what                 20 just plug them in.
21 finish day would be, you know, whatever it was that the             21     Q   All right. So, did you plug in cameras in
22 install -- that our installer would need to know, we                22 your kitchen?
23 discussed prior to hiring them.                                     23     A   At one point I did.
24     Q    So, when you saw your neighbor's house and you             24     Q   Okay. And do you know what point that was?
25 went inside, did you like the way the cabinets looked in            25     A   No, I don't.
            Case 20-01350-RAM                   Doc 29-1      Filed 04/15/21                Page 41 of 74

                                             Adams, Melanie             02-16-2021
                                                              78                                                                80

 1     Q   Was it before the incident, after the                    1     A    No.
 2 incident?                                                        2     Q    Okay. What's your boyfriend's name?
 3     A   I do not recall.                                         3     A    Greg Mitchell. At the time his name was Greg
 4     Q   Wouldn't it be convenient to have a camera in            4 Mitchell.
 5 the kitchen at the day of the incident, this way we can          5     Q    What's his phone number?
 6 see exactly what happened.                                       6     A    The number that I have for him is 305-748-
 7     A   I think you would be terrified.                          7         7975.
 8     Q   I'm asking you, would it be convenient to have           8     Q    Do you have his address?
 9 a camera? Would it have been convenient to have a                9     A    I do not.
10 camera on the day of the accident?                              10     Q    So, Greg Mitchell was present when the
11     A   Yes.                                                    11 cabinets fell?
12     Q   But according to your testimony that camera             12     A    He was in the house.
13 was not installed in the kitchen?                               13     Q    Did he see the cabinets fall?
14     A   I don't recall.                                         14     A    I don't know.
15     Q   Is there any way to investigate whether there           15     Q    What was your reaction to him right after they
16 was a camera or not?                                            16 fell?
17     A   We could call ADT and see if they have that             17     A    I'm sorry?
18 footage from them.                                              18     Q    What was your reaction after they fell, the
19     Q   All right. I'm almost done. Did you ever                19 cabinets?
20 asked Ms. Nguyen for a card?                                    20     A    I honestly thought a plane hit the house. And
21     A   I don't recall.                                         21 I was under all these cabinets and looking at my
22     Q   Did you ever look on a website, if she had a            22 unconscious daughter, my reaction was -- I was
23 website?                                                        23 horrified. I was terrified.
24     A   I don't remember.                                       24     Q    Did you scream?
25     Q   Do you remember anything significant?                   25     A    I don't remember if I screamed or not.


                                                              79                                                                81

 1         MR. FRIEDMAN: Objection.                                 1     Q    All right. Did you, maybe call out to him for
 2     Q   (By Mr. Rodriquez) There's a lot that you                2 help?
 3 didn't recall. What --                                           3     A    I don't remember.
 4         MR. FRIEDMAN: Are you withdrawing that                   4     Q    Did you call 911?
 5     question or moving on?                                       5     A    Yes.
 6         MR. RODRIGUEZ: I was asking.                             6     Q    Did they take your daughter to the hospital?
 7         MR. FRIEDMAN: Okay. Object to the form.                  7     A    They took us both to the trauma room, yes.
 8     Q   (By Mr. Rodriquez) What are the things that              8     Q    And after, were you admitted?
 9 you recall?                                                      9     A    I'm not sure what admitted means?
10     A   I recall looking over at my own unconscious             10     Q    Did you say overnight?
11 daughter buried under cabinets and feeling horrified.           11     A    No.
12     Q   And I'm very sorry. But other than that, do             12     Q    Did your daughter stay overnight?
13 you recall anything else that you might want to tell me?        13     A    I can't remember if we were there overnight. I
14     A   Can you be more specific?                               14 honestly don't know how long I was there.
15     Q   You -- is there anything you might want to              15     Q    Did you have any lacerations on your head?
16 tell me regarding the incident, the installation that I         16     A    No.
17 haven't asked you?                                              17     Q    Did your daughter have any laceration on her
18     A   It was egregious from what the inspector said           18 head?
19 and it should have never happened.                              19     A    She had scratches.
20     Q   Okay. Was anyone present in your house when             20     Q    Did there -- was there any bruising, bumps?
21 you -- when this happened, when the incident occurred?          21     A    A lot of bruising, a lot of bumps, a lot of
22     A   Yes.                                                    22 swelling.
23     Q   Who was present in your home?                           23     Q    What were the -- what was the bruising and the
24     A   My boyfriend at the time.                               24 bumps on you or both?
25     Q   The gentleman that you had the issue with?              25     A    On me, I don't recall exactly where the
            Case 20-01350-RAM                         Doc 29-1   Filed 04/15/21             Page 42 of 74

                                              Adams, Melanie               02-16-2021
                                                                 82                                                                 84

 1 bruising was. The bumps were on the top of my head. Do              1 know, your entire body?
 2 you want me to go onto her?                                         2     A   I don't recall.
 3     Q   Yes.                                                        3     Q    So, you don't recall if the cabinets were on
 4     A   She had bruising all over one side of her face              4 your stomach? You don't recall if they were on top of
 5 and swelling. She was hit more towards the face than I              5 your legs, you just recall that they were on top?
 6 was.                                                                6     A   Yes.
 7     Q   Did you take pictures?                                      7     Q    And what about your daughter?
 8     A   I don't recall.                                             8     A   I don't recall exactly what body parts it was
 9     Q   How soon after you have this accident, did you              9 on. They were very large cabinets.
10 contact an attorney?                                               10     Q    Okay. The way you testified, made it seem
11     A   I don't remember.                                          11 like it's a cabinet on top of you. And someone had to
12         MR. FRIEDMAN: Objection.                                   12 come and help you out, you know, get them off.
13     Q   (By Mr. Rodriguez) How soon after the accident             13         So, that's why I'm asking you where they were?
14 did you go to another clinic or hospital?                          14 Did you get the cabinet off yourself or did someone have
15     A   I had ongoing treatment. I'm still undergoing              15 to -- did Mr. Mitchell have to come and take the
16 treatment. So, I'm not sure, you know, I'm not sure                16 cabinets off?
17 what your question is.                                             17     A   The way that I remember it was that he came
18     Q   My question is after you left the hospital,                18 and helped me get them off of me.
19 how soon after that did you start getting additional               19     Q    Okay. And --
20 treatment?                                                         20     A   He would be a better person to ask since he
21     A   I -- it was, as soon as I could get to a                   21 wasn't directly involved in the incident.
22 doctor for a follow-up. But I don't remember how long.             22     Q    And was that the same way with your daughter?
23     Q   Was it five months?                                        23     A   What's the question?
24     A   No, it was immediately, I was in incredible                24     Q    Was it the same situation where your daughter
25 pain and so was my daughter.                                       25 that he came and removed the cabinets from, off your


                                                                 83                                                                 85

 1     Q   Right so --                                                 1 daughter?
 2     A   We both wound up seeing neurologists.                       2     A   He lifted them up and I pulled her out as I
 3     Q   That's what I'm asking. So, how soon after                  3 remember.
 4 they, do they --                                                    4     Q    I mean, they were that heavy that he had to
 5     A   I don't remember. It was a very traumatic                   5 lift them up and then --
 6 event and I do not recall.                                          6     A   Yes.
 7     Q   What was Greg Mitchell's reaction when the                  7         MR. RODRIGUEZ: All right. I have no further
 8 cabinet's fall?                                                     8     questions.
 9     A   You would have to ask him.                                  9         MR. FRIEDMAN: No questions for me.
10     Q   Did he come to help you? Did he help you at                10         (Deposition concluded at 03:18 p.m.)
11 all?                                                               11         (Reading and signing of the deposition by the
12     A   Yes. Yes. He came to help me get the                       12         witness has been reserved.)
13 cabinets off me and then together we got them off my               13
                                                                      14
14 daughter.
                                                                      15
15     Q   But when you say the cabinets off you, you                 16
16 were laying flat on the floor with the cabinets on top             17
                                                                      18
17 of you?                                                            19
18     A   I don't remember how I was laying. But yes,                20
19 there were cabinets on top of me.                                  21
                                                                      22
20     Q   Where were they?                                           23
21     A   On top of me. I don't know --                              24
22     Q   I know, well, --                                           25

23     A   I --
24     Q   -- can you explain where, was it on your
25 torso, was it on your leg, was it all over your, you
             Case 20-01350-RAM                        Doc 29-1   Filed 04/15/21                         Page 43 of 74

                                                Adams, Melanie               02-16-2021
                                                                 86                                                                  88

                                                                       1 DATE: March 17, 2021
 1          CERTIFICATE OF REPORTER
                                                                         TO:       Melanie Adams
 2   STATE OF FLORIDA                                                  2 C/O       Zachary Friedman, Esquire
 3   COUNTY OF HILLSBOROUGH                                                      2 Grove Isle Drive, Apt 1210
 4                                                                     3         Coconut Grove, Florida 33133
 5       I, Meghan Willis, Court Reporter and Notary Public            4 IN RE: Phuong Mimi Nguyen, Debtor and Melanie Adams,
                                                                         individually and on behalf of her minor daughter,
 6   for the State of Florida, do hereby certify that I was
                                                                       5 Taylor Adams vs. Phuong Mimi Nguyen
 7   authorized to and did digitally report and transcribe             6 CASE NO: 20-15954-RAM and 20-01350-RAM
 8   the foregoing proceedings, and that the transcript is a           7 Dear Ms. Adams,
 9   true and complete record of my notes.                             8 Please take notice that on February 16, 2021, you gave
10                                                                       your deposition in the above-referenced matter. At
                                                                       9 that time, you did not waive signature. It is now
        I further certify that I am not a relative,                      necessary that you sign your deposition. You may do so
11                                                                    10 by contacting your own attorney or the attorney who
     employee, attorney or counsel of any of the parties,                took your deposition and make an appointment to do so
12                                                                    11 at their office. You may also contact our office at
     nor am I a relative or employee of any of the parties'              the below number, Monday - Friday, 9:00 AM - 5:00 PM,
                                                                      12 for further information and assistance.
13
                                                                      13 If you do not read and sign your deposition within
     attorneys or counsel connected with the action, nor am              thirty (30) days, the original, which has already been
14                                                                    14 forwarded to the ordering attorney, may be filed with
   I financially interested in the action.                               the Clerk of the Court.
15                                                                    15
                                                                         If you wish to waive your signature, sign your name in
16 Witness my hand this 18th day of March, 2021.
                                                                      16 the blank at the bottom of this letter and promptly
17                                                                       return it to us.
18                                                                    17
19                                                                    18 Very truly yours,
20                                                                    19 Meghan Willis, Court Reporter
   ____________________________________                                  Universal Court Reporting
                                                                      20 (954)712-2600
21 MEGHAN WILLIS, COURT REPORTER                                      21 I do hereby waive my signature.
   NOTARY PUBLIC, STATE OF FLORIDA                                    22
22                                                                       _______________________
23                                                                    23 Melanie Adams
24                                                                       Cc: via transcript:       Ricardo Rodriguez, Esquire
                                                                      24
25                                                                    25



                                                                                                                                     89
                                                                 87
                                                                      1                 ERRATA SHEET
 1            CERTIFICATE OF OATH
                                                                      2    I wish to make the following changes, for the following
 2   STATE OF FLORIDA                                                      reasons:
                                                                      3
 3   COUNTY OF HILLSBOROUGH                                                PAGE NO. LINE NO.
 4                                                                    4
                                                                           _______ _______ CHANGE______________________________
 5      I, Meghan Willis, the undersigned authority,                  5
 6   certify that Melanie Adams, appeared before me remotely                           REASON______________________________
                                                                      6
 7   pursuant to Florida Supreme Court Order AOSC20-23 and                 _______ _______ CHANGE______________________________
                                                                      7
 8   was duly sworn on the 16th day of February, 2021.                                 REASON______________________________
 9                                                                    8
                                                                           _______ _______ CHANGE______________________________
     Witness my hand this 18th day of March, 2021.                    9
10                                                                                     REASON______________________________
                                                                      10
11                                                                         _______ _______ CHANGE______________________________
12                                                                    11
                                                                                       REASON______________________________
13                                                                    12
14                                                                         _______ _______ CHANGE______________________________
   ____________________________________                               13
                                                                                       REASON______________________________
15 MEGHAN WILLIS, COURT REPORTER                                      14
                                                                           _______ _______ CHANGE______________________________
   NOTARY PUBLIC, STATE OF FLORIDA                                    15
16 Commission No.: GG 188381                                                           REASON______________________________
                                                                      16
   Commission Exp: 02/25/2022                                              _______ _______ CHANGE______________________________
                                                                      17
17                                                                                     REASON______________________________
18                                                                    18
19                                                                         _______ _______ CHANGE______________________________
                                                                      19
20                                                                                     REASON______________________________
21                                                                    20
                                                                           _______ _______ CHANGE______________________________
22                                                                    21
23                                                                                     REASON______________________________
                                                                      22
24                                                                         _______ _______ CHANGE______________________________
25                                                                    23
                                                                                       REASON______________________________
                                                                      24
                                                                           ______________________                 _______________
                                                                      25      SIGNATURE                         DATE
            Case 20-01350-RAM       Doc 29-1   Filed 04/15/21   Page 44 of 74

                Adams, Melanie        02-16-2021            Page 1 of 31

       0                21,23,24                  7975 80:7                 78:12
02/25/2022              23:2,10,17,18                                     achieve 39:11
  87:16                 26:16 28:19                     9
                                                                          acquaintance
03:18 85:10           2018 22:14,16               9:00 88:11
                                                                            27:19
                        23:2,11,18                900 2:8
                                                                          action 39:11
      1               2021 1:18                   911 81:4                  86:13,14
1:30 1:18               5:2,4 26:14
                        86:16 87:8,9              954)712-2600            activities
100 66:18                                           88:20                   7:11
                        88:1,8
100% 70:3                                                                 Adams 1:8,9,16
                      27th 26:16
11th 26:14                                               A                  3:2
                      28 4:3                      able 31:25
1210 2:3 88:2                                                               5:1,6,9,10,18
                                                    44:17                   ,22 6:3,5 9:9
132 9:13                    3                     about 6:6                 26:17 36:9
14 9:11               3:18 1:18                     15:20                   66:15 87:6
                      30 88:13                      21:14,21                88:1,4,5,7,23
14024 9:13
                      305.262.8226                  25:11 26:7,9          additional
150 7:6                                             27:25
                        2:9                                                 82:19
16 1:18 5:2                                         28:14,22 30:5
                      305.446.6485                                        address 11:13
  22:12 88:8                                        31:16 35:5
                        2:4                                                 40:12,13 80:8
                                                    41:16 49:12
16th 5:4 87:8
                      305-748 80:6                  55:2 56:15,20         admitted
17 88:1                                             58:8 60:18,22           81:8,9
                      30th 22:14,16
188381 87:16                                        61:7,21 64:6          ADT
                        23:2,11,18
                                                    65:18                   77:15,16,18
18th 86:16            33012 2:9                     74:11,14                78:17
  87:9                                              76:16 84:7
                      33133 2:4 88:3                                      aesthetics
1994 6:13 8:7                                     above 50:3,4
                      33186 9:13                                            74:11,15
                                                  above-                  affiliated
      2
                            4                       referenced              16:6
2 2:3 88:2
                      49TH 2:8                      88:8
2000 22:11                                                                after 5:23
                                                  Absolutely                12:17 14:9
20-01350-RAM                5                       33:9 46:16              15:5,8 16:24
  1:3 5:11 88:6       5:00 88:11                                            17:1 38:8
                                                  access 27:11
2015 22:11,20         505 2:8                                               48:13,14,15,2
                                                  accident 49:13
20-15954-RAM                                                                4 52:6 54:22
                                                    77:3,6,8,11
  1:3 5:8 88:6                  6                                           55:8,11 63:5
                                                    78:10 82:9,13
                      6 3:3                                                 67:6 70:22
2016 10:17,18                                     according                 73:18 78:1
  11:3                                              35:25 60:4              80:15,18 81:8
  22:8,9,15,19,                 7
                                                                            82:9,13,18,19
            Case 20-01350-RAM   Doc 29-1   Filed 04/15/21   Page 45 of 74

                Adams, Melanie     02-16-2021          Page 2 of 31
 83:3                   75:13,18                59:18 64:13           anything 7:20
afterwards              77:21 78:19             65:10,14,16             18:15 20:1
  56:4                  80:21 81:1              72:8 82:14              68:9 74:24
                        82:4 83:11,25         answer 7:14               78:25
again 8:20              85:7                                            79:13,15
  14:10 18:19                                   14:23 26:4
                      almost 78:19              46:20 47:16           AOSC20-23 1:20
  31:3 54:25
  55:1 57:21          along 9:23                52:25 54:25             87:7
  65:25                 18:25                   55:3 66:4,5           apologize
                                                70:8 72:2,23
against               already                                           20:22
                                                75:12
  14:13,18              27:15,23 28:4                                 APPEARANCES
                                              answered 54:24
  55:17                 36:7 63:24                                      2:1
agenda 31:12            65:5 70:20            answering
                                                                      appeared 1:19
                        88:13                   57:22
agendas 31:13                                                           87:6
                      also 67:16              answers 69:23
  35:12,20                                                            appliances
                        88:11                 answer's 47:1
ago 8:4 40:4,5                                                          18:9
                      although 70:5           any 7:19
agree 52:21                                                           appointment
                      always 33:3               9:5,14,18               88:10
agreement               44:2 69:23              15:8 18:13,15
  76:3,9                                                              approach 17:21
                      am 6:15 14:22             21:8,11
ahead 5:15                                      24:10,21,24           approached
                        36:3 43:10
  55:3 58:18,21                                 30:2,14 35:20           18:3
                        60:6,9,10
  75:9,11               62:16,19 63:2           37:4 39:5,17          approaching
                        66:16 69:22             40:22,25 43:7           17:25
aircraft
                        86:10,12,13             44:1,22 46:17
  8:14,24 9:2                                                         Approx 10:17
                        88:11                   47:12,18
AirPods 12:11                                   51:23                 approximate
  19:16               Amazon                    57:3,19,25              38:13,22
                        29:1,5,9,10,1           59:11,14,22             42:18
airport 8:14
                        3,15,16,21              62:25 65:21
  31:10 40:15                                                         approximately
                        30:3,7,8,9,10           66:1
Alex 41:24                                                              7:6 8:16
                        ,21 31:4,8              68:3,6,12,16
  43:4 70:3                                                             10:17 35:11
                        34:22,25                71:12                   40:14
all 1:19 20:10          35:16 36:14             72:12,13
  23:6 29:17            39:20 40:8              74:25 76:3,6          Apt 2:3 88:2
  36:21 44:4          amended                   78:15                 architects
  45:1                  53:21,25                81:15,17,20             35:17,22,23
  46:4,14,21,22         56:12                   86:11,12                36:5,14 39:10
  49:5 58:19                                  anyone 47:6,20          argument 32:12
                      amount 44:17
  59:24 62:9                                    59:2 64:6
  63:5 64:15          another 42:3                                    around 52:22
                                                79:20
  68:2 74:22            43:8,10 47:13                                   53:1
         Case 20-01350-RAM      Doc 29-1   Filed 04/15/21   Page 46 of 74

                Adams, Melanie     02-16-2021          Page 3 of 31
ask 6:6                67:2,6                 basically 6:7           below 27:12
  14:7,24,25          attended 39:19            32:7                    49:24 50:6
  46:17,23                                    basis 7:17                88:11
  54:12 65:25         attending
                        39:21,25              bears 61:2              benefit 23:1
  70:1 75:17
  83:9 84:20          attention               became 8:11             besides 21:15

asked 14:20             10:10 17:18             18:24 23:7            better 67:1
  15:20 16:9,23       attorney 46:13            38:8,10                 84:20
  42:5 46:21            65:5 82:10            because 11:22           between 15:13
  48:11 54:24           86:11                   12:11 18:5              22:11 73:14
  58:17 66:4            88:10,14                19:16 29:23           bid
  70:3,20             attorneys                 36:16 43:13             56:18,20,21
  73:8,18 78:20                                 56:3 57:4,19
                        86:13                                           57:16,24
  79:17                                         58:9 59:9
                      audio 19:16               60:16 73:21           bids 56:22
asking
                      authority 87:5                                    57:2
  13:14,16                                    before 8:11
                                                                        58:5,14,16,24
  15:9,11,12          authorized                38:10,12                ,25 59:2,6,7
  19:7,9 30:20          86:7                    43:6,8,11
  36:12,13,23                                   54:13 58:17           big 8:24
                      Avenue 9:13
  38:13,22                                      63:25                 biggest 47:24
  50:12               Aviation 30:25            72:16,21 78:1
                        36:8                                          bit 50:14
  54:20,21 55:7                                 87:6
  57:15,21            aware 54:5                                      bits 57:3,17
                                              beginning
  60:9,14,15,16                                                       blank 88:16
                      away 45:23                10:18 38:3,6
  ,20,22 63:2
                        50:21 51:8              62:5                  blockage 19:20
  65:24
  66:7,8,14                                   behalf 1:8,17           blocked 19:24
  73:2 74:21                 B                  2:2,6
                                                                      body 84:1,8
  78:8 79:6           back 20:13,18             5:9,17,19
  83:3 84:13            46:11 52:7,19           56:8 88:4             bonded 28:16
assistance              55:6 66:23            belief 60:14            both 51:1
                        67:7 76:13                                      70:20,21
  88:12                                       believe 22:9
                      background 6:7            34:15 43:8              81:7,24 83:2
association
                        70:6                    50:14 56:6,10         bother 47:12
  27:2
                      banging 18:10             61:2 63:4             bottom
assume 22:23
                      bank 13:3                 66:1 67:15,18           50:17,21
  32:11
                                                77:2,4                  88:16
Assuming 35:25          15:25 49:22
                                              believed 22:5           bought 59:6
                      BANKRUPTCY 1:1
attempt 47:19
                                              belongings              boyfriend
                      based 56:2
attend                                          41:2
                        60:25                                           25:11,16,20
  39:15,17
         Case 20-01350-RAM   Doc 29-1   Filed 04/15/21   Page 47 of 74

                Adams, Melanie   02-16-2021         Page 4 of 31
 26:2 28:14                                   84:3,9,16,25           46:10,11,13
 79:24                      C                                        47:15,17 48:7
                                           cabinet's
                      C/O 88:2                                       49:18
boyfriend's                                  47:13 83:8
  80:2                cabinet 45:3                                   51:4,14,17
                                           calendar 37:25            52:25 53:18
briefly 26:11           46:2 49:1
                        50:5,20,21         California                54:9,10,25
bring 59:7              58:17 59:9           13:3 15:18,22           55:4,5,6
                        61:17 64:13                                  57:17,24
Bringing 18:9                              call 10:10
                        76:10,21                                     60:11 62:19
brother 25:6,7                               13:24 15:17
                        84:11,14                                     63:8,16
                                             16:16 26:5
brought 58:22                                                        65:6,11,15
                      cabinetry 18:9         40:17 48:23
                                                                     66:5,20 70:8
bruising                                     49:1 71:10,15
                      cabinets                                       71:10
  81:20,21,23                                78:17 81:1,4
                        23:12,23                                     72:19,23
  82:1,4                                   called 5:23               73:20
                        41:6,13,17,18
Budgeting 7:18          42:15 43:6           15:22 44:3              75:12,16,17
building 7:23           44:8,20 48:13      calling 16:19             78:5 79:14
  31:21,23 32:1         49:7,10,17,18                                83:24
                                           came 50:17
                        ,21,25                                     can't 43:18
built 34:6                                   56:3,8,9
                        50:3,6,9,15,1                                45:24 76:11
                                             83:12
bulls 24:7              9                                            81:13
                                             84:17,25
bumps                   51:2,8,11,15
                        52:6,8             camera                  capacity 40:7
  81:20,21,24
                        53:4,10              76:17,19,25           captain
  82:1
                        54:14,22             77:1,2,5,13             8:13,20,21
bureau                  55:8,20,24           78:4,9,10,12,
                                                                   captured 38:1
  30:24,25              57:9 58:10,15        16
  31:10 34:14           60:3,6,13,21                               card 27:11
                                           cameras
  36:7,8 37:23          61:5,8,11                                    78:20
                                             77:7,10,18,19
  39:8                  62:2,24 63:2                               cards 27:3
                                             ,21
buried 79:11            66:3,10,11
                                           can 8:20                career 38:4,6
                        67:11 69:25
business 21:22                               12:7,18 14:25         case 1:3
                        72:5,10,13,25
  23:11                                      18:7 19:13              5:8,11 8:18
                        73:3,7,13,15,
  63:12,15,23                                20:11,15                33:4,5 61:4
                        18,19,23,25
  64:7,10 74:2                               21:21 24:14             88:6
                        74:3,12,15,23
busted 27:10            75:6,15,20,25        26:3,12,21
                                                                   cash 67:9,13
                        76:4,7,18,20,        30:21 31:7,22
buy 24:21,24                                                       catch 12:5
                        23 79:11             34:18 35:12
  62:20 76:14                                36:5,11 37:18
                        80:11,13,19,2                              caught 17:18
buying 25:9                                  41:17
                        1                                          cause 54:21
  44:24                 83:13,15,16,1        42:12,18
                                             43:15,25                55:8
                        9
            Case 20-01350-RAM   Doc 29-1   Filed 04/15/21   Page 48 of 74

                Adams, Melanie    02-16-2021            Page 5 of 31
Cc 88:23              clarify 67:8              77:13                 connected
CERTIFICATE           clarifying              company                   86:13
  86:1 87:1             25:8                    15:17,21,22           connection
certification         Clerk 88:14               16:5 44:1               34:19
                                                45:16,17,19           consider 27:18
  10:5,6              clinic 82:14              46:7 47:14
certify               closer 35:6               61:15 64:14           consisted 12:8
  86:6,10 87:6                                  65:10,14,16           construction
                      Coconut 2:4
challenge                                     complaint                 7:19 8:1,2
                        88:3
  53:25                                         53:17,19,21,2           18:5,7,11
                      code                                              29:2,5,9,10,1
challenging                                     4,25
                        32:4,6,9,14,1                                   3,15,16,21
  53:22                                         54:3,7,13
                        8,19,20,21                                      30:4,7,8,9,10
                                                56:12
change 19:15            36:20 37:3                                      ,11,21 31:5,8
                                                57:16,21,22
  89:4,6,8,10,1         60:16,18,23                                     32:24 33:1,13
                                                60:25
  2,14,16,18,20         61:7                                            34:14,22 35:1
  ,22                                         complete 9:16
                      codes 32:22,23                                    36:14 37:4,19
                                                86:9
changed 71:7            34:5 36:1,2                                     38:2,17,20,24
                        37:1 68:8             compliance                39:2,7,13,15,
changes 89:2
                                                7:23 39:11              17,19,20,25
charge 8:13           college
                                              Concept 43:5              40:7,9
  30:24 36:8            9:22,24 10:4
                                                                        56:18,19,20,2
  37:23 39:8          color 74:19             Concepts 43:2             1 57:24 59:11
chargeability         come 49:2               concern 74:18             67:19
  54:1                  71:21 83:10           concerned                 68:1,4,7,20
                        84:12,15                                        69:1,10,14,15
charging 63:10                                  74:11,14
                                                                        ,21,22
check                 comes 34:5              concluded                 70:6,15 72:7
  67:8,12,13,17         36:23 68:4,7            85:10
                        74:3 75:5                                     consultation
  75:14                                       conclusions               42:2
checks 42:24          commercial                36:9
                        68:1,20                                       contact 14:10
  43:1 62:15,17                               conduct 74:2              18:18 82:10
  67:12,15              69:1,14,22
                                                75:5                    88:11
                        70:6,15
chief                                         confide                 contacting
                      commercially
  6:10,14,15,18                                 25:10,15 28:2           88:10
  ,24 7:8               70:12
                                              confided 25:18          context 19:4
  8:6,11 31:4         Commission
                                                28:14
  38:8,10               87:16                                         contractor
                                              confirmed                 10:23 11:1
chief's 8:22          communicate
                                                15:24 16:14             12:10,15
children 9:5            40:16
                                              confused 73:21            13:4,11 15:24
                      companies 59:9
                                                                        16:3,7,9,10,1
         Case 20-01350-RAM   Doc 29-1   Filed 04/15/21   Page 49 of 74

               Adams, Melanie   02-16-2021          Page 6 of 31
 8 18:24 21:24        42:3 43:3            current 30:13           Dear 88:7
 22:1,4 23:5          48:19,20,22                                  debtor 1:7
 33:19               correlation                  D                  5:7,20 56:13
 43:15,23 46:2         73:14               date 5:3 17:8             88:4
 48:3 54:15                                  26:15 38:22
 56:16 59:1,7        could 6:3                                     debts 53:22
                                             41:6 49:12
 61:2 62:14            15:17 16:13                                 decades 40:6
                                             52:12,13
 63:20,21,25           18:10 37:10
                                             53:2,3 88:1           deceiving
 64:18,21              39:11 41:2
                                             89:25                   56:18 57:23
 67:22                 63:9 70:9
                       78:17 82:21         dated 26:14             December 26:16
contractors
                     counsel 2:1           daughter 1:9              28:19
  18:1,4,16
  33:13,21,23,2        86:11,13              5:10 9:7              Defendant
  5 34:3,8,24        counsels 5:14           49:16,23 52:2           1:13,17 2:6
  59:22                                      66:23,25
                     counter                                       degree 10:3
                                             79:11 80:22
convenience            50:4,14 51:19         81:6,12,17
                                                                     31:2
  18:1 47:25           52:4                  82:25 83:14           degrees 9:14
convenient           countertop              84:7,22,24            demo 45:15,19
  78:4,8,9             50:3,8                85:1 88:4               46:2
conversation         county 56:7           daughter's 9:8          demolition
  12:8 13:19           86:3 87:3             66:21                   45:3
  15:16                                    day 10:24 13:7
                     couple 21:19                                  deny 16:8
conversations          35:8,9                14:9 15:17
  21:9                                       16:3 17:4             department 6:9
                     Court                                           7:1,3,13,23
correct 11:12                                24:11 31:12
                       1:1,20,24                                     34:12
                                             41:17,19,20
  17:18 18:14          5:3,12,13
                                             42:4,6                depend 29:6
  22:8,17 23:3         28:7,8,11
                                             49:13,15 53:4           54:18
  30:24 32:8           55:5,7
                                             75:21 78:5,10         depending
  43:22 44:6           86:5,21
                                             86:16 87:8,9
  47:6 53:22           87:7,15                                       31:11 39:23
  54:1 55:17,24        88:14,19            days 42:8
                                                                   depends 32:17
  58:2,6,13                                  88:13
                     cowboys 24:5                                    39:3 57:7
  60:6,9                                   day-to-day
                     crash 8:24                                      58:7 72:24
  61:8,11,20                                 7:11,17
  62:3,13,16                                                       deposit 75:14
                     credentials
  69:21 71:1,6                             deactivated
                       66:9                                        deposition
  73:24 76:22                                27:3
                     Creditors 5:17                                  1:16 5:1,5
corrections                                deal 68:2                 15:1 20:8,9
                       53:24
  61:17                                    dealing 60:1              85:10,11
                     curious 18:12                                   88:8,9,10,13
correctly 34:6                             dealt 69:2
         Case 20-01350-RAM   Doc 29-1   Filed 04/15/21   Page 50 of 74

               Adams, Melanie    02-16-2021         Page 7 of 31
describe 10:21        58:9,22 63:22           7:1,2,3,8,12           31:3 32:9
  18:7 19:2,13       differentiate            8:22                   33:22 34:3,11
  21:2,4 27:22         62:23               doctor 82:22              35:2 36:19
  30:22 36:10                                                        37:8
  49:15,18           digitally 86:7        document 65:13            38:5,19,21,23
  66:20              diligence             documentation             39:17,21
describing             66:14                 37:20,21                40:10,13,18
                                             65:10,13,15,1           41:3,7,11,15,
  27:24              direct 3:3 6:1
                                             8 76:12                 22
DESCRIPTION            10:9
                                                                     42:13,17,21,2
  4:2                directly 11:5         documented
                                                                     2 43:4,20
                       33:17 43:4            37:24,25
design 35:25                                                         44:13
  36:17                45:9,10,12,13       documents 76:6            45:11,14,20
  65:18,19             ,15,22,24           doesn't 20:8              46:9 47:4
                       46:7,8 60:1           54:19 59:1              48:10
designmimiyoko         84:21                 65:5                    50:23,24,25
  26:17
                     disappear 20:9                                  52:16,17
detailed 51:18                             domestic 26:5
                                                                     53:16 54:6
                     discharge             done 34:4
details 54:6                                                         55:2,3 56:9
                       53:22                 44:20,22                57:13,18,25
  74:22
  75:14,18           disconnected            59:11,15                59:20 60:17
                       20:22                 61:24 66:18             61:6
determine 7:22                               69:21                   63:11,14,18,1
  32:3,6 39:10       discount 47:2
                                             71:1,3,25               9 64:2,4,22
develop 19:1         discuss 10:24           72:12,17,21             65:1,6,9,12,1
                       23:23 28:3            73:24 78:19             6 66:6 67:23
developed 21:3         31:20 35:18
                                           don't 6:21,23             68:2,9,12
  27:15,20,25
                     discussed               8:19,23 10:19           69:4,8,13,23
didn't                 15:14,25                                      71:10,12,20
                                             13:22
  17:14,16             23:11                                         72:8,11,15
                                             14:2,8,11,14,
  19:25 20:21          74:19,22                                      73:8,10,16,22
                                             18,24 15:7
  24:18 37:16          75:13,18,23                                   74:5 75:7
                                             17:3,19 18:20
  47:12 57:3                                                         76:2,5,8,11,1
                     discussions             19:25 20:3,19
  58:5 59:4                                                          7,19
                       23:13,17              21:4,13
  60:18 61:8                                                         77:9,12,17,25
                                             22:12,18,22
  70:1,25 73:4       dishes 49:11                                    78:14,21,24
                                             23:19,25
  74:24,25             52:10                                         80:14,25
                                             24:2,12
  76:17 77:4         distinction                                     81:3,14,25
                                             25:1,9,17,18,
  79:3                                                               82:8,11,22
                       62:25                 19,23
different                                    26:10,19                83:5,18,21
                     DISTRICT 1:1
  29:25                                      27:24                   84:2,3,4,8
  31:12,13 32:8      division 1:2                                  door 10:25
                                             28:17,20,23,2
  57:8,25              6:16,19               5 30:18,19,20           11:3,5,11,14,
            Case 20-01350-RAM   Doc 29-1   Filed 04/15/21   Page 51 of 74

                Adams, Melanie     02-16-2021          Page 8 of 31
 21,23 13:3             58:4,24,25            ERRATA 89:1             Exp 87:16
 15:19                  59:2,19 64:6          Esquire 2:3,7           experience
 16:11,20,21            79:13
                                                3:3 88:2,23             68:16,18,22,2
 17:5,7,20            e-mail 4:3
                                              estimate 43:17            3 69:3,15
 18:2 48:11             26:8,16,18,23
                                                45:5,6,7,8              70:9,14
 72:4 76:14             27:14 40:17
                                                47:19                 experienced
doors 48:22           emergencies
                                              event 83:6                70:11
doubt 16:2              8:13,14,25
                                              events 14:18            explain 8:20
  23:1                emergency                                         36:5,24
down                    9:2,4 10:8            eventually                43:15,18,25
  51:12,13,19                                   49:3                    51:14
                      emotional
Drive 2:3 88:2          25:22                 every 24:14               57:17,24,25
                                                42:10,12,14             65:11,15
due 66:14             employee                                          83:24
                        86:11,12              everybody
duly 5:24 87:8                                                        extend
                                                61:18
dying 19:16           employing                                         50:8,11,13
                        56:16                 everything
                                                7:12 48:14            extended 54:23
       E              end 10:18                                         55:9,11
                                                67:16
earlier 17:12           12:22 13:23
                        22:21,23              evolve 12:20            extends 50:14
  56:22
                        23:2,10,18            exact 44:17             eye 27:6
education 9:14
                        48:15                   48:10                 eyes 51:10
egregious             enforce 32:9            exactly 12:7
  79:18
                      engineers                 14:2 48:8                    F
egregiously                                     54:6 56:9             face 70:5
                        35:18,23,24
  55:25 56:1            36:5,14 39:10           57:13 65:12             82:4,5
either                                          78:6 81:25
                      enjoy 24:18                                     facilitate
  38:21,22                                      84:8
                      enough 14:23                                      43:14
elaborate                                     EXAMINATION
                        47:5,10                                       facing 51:8
  68:23 70:12                                   3:1,3 6:1
  71:12,14,15         entail 7:10,13                                  fall 49:19,25
                                              ex-boyfriend
  75:18                 9:25                                            50:20
                                                41:2
                      enter 16:21                                       51:2,4,5,15
electrical                                    exchange 14:5             80:13 83:8
  71:1,3                66:9
                                              excuse 12:11            fallen 53:8
electrician           entire 26:23
                                                58:23
  45:3 46:8             84:1                                          falling 54:22
                                              Exhibit 4:2               55:8
electricity           entrance 27:12
                                                28:5,6,10
  46:3,6                                                              false 56:14
                      environment
                                              EXHIBITS 4:1              64:16,17
else 21:4 47:6          68:1
          Case 20-01350-RAM   Doc 29-1   Filed 04/15/21   Page 52 of 74

                Adams, Melanie   02-16-2021          Page 9 of 31
familiar 8:23          53:18 55:17          flat 83:16                5:16 14:15,19
  32:22 36:2,3         88:14                floor                     15:3 19:22,25
  69:23,24            filling 39:3                                    20:5,10,16,19
                                              45:3,12,13
far 10:6 21:9                                                         23:14 25:2
                      financially             46:2 67:14
                                                                      26:3 43:19
  50:10,12              86:14                 71:8 75:7
                                                                      47:7,15 48:5
fault 53:15                                   83:16
                      find 37:18                                      52:24 54:24
  54:14,22              46:10               floors 67:14              55:2 56:24
  55:20                                       75:8                    58:20 63:17
                      fine 20:2,14
February 1:18                               Florida                   66:4,12
  5:2,3 26:14         finish 75:21            1:1,20,25               70:8,13
  87:8 88:8           finished 74:18          2:4,9                   72:18,22
                                              86:2,6,21               74:13 75:11
feel 16:16            fire
                                              87:2,7,15               79:1,4,7
  57:3 71:12            6:9,14,15,18,
                                              88:3                    82:12 85:9
  75:13                 25                                            88:2
feeling 66:25           7:1,2,3,13,23       focus 58:10
                        9:15,18,22,24                               friend
  73:12 79:11                               following 89:2
                        30:5                                          19:5,6,7,8,10
fell 41:6               31:3,14,16,18       follows 5:24
                                                                    friendly 18:3
  49:17,22              32:1,23 34:5        follow-up
  51:5,20,21                                                        friends 18:24
                        36:1,2 37:1           13:24 82:22
  52:3,6,8                                                            21:10 23:7
  53:4,11,15          fired 49:6            footage 78:18             27:21
  54:14 55:20         fires 7:4 10:1        foregoing 86:8          friend's 28:18
  58:12               firm 59:18            form 7:16               friendship
  76:18,20
                      first 5:23              14:19 22:16             19:14
  80:11,16,18
                        12:5 13:15            23:14 43:19             21:2,4,11,16
felt 16:14                                    47:7,15 48:5            23:3,9
                        15:6,17 48:2
  46:25 50:16                                 52:24 56:24             27:16,18,20,2
                        50:17,21
  55:11                                       63:17 66:12             5
                        53:21,25
fence 62:5              56:20 57:10           70:8,13 72:18         from 12:21
                        64:12 75:14           74:13 75:11
Feranos 41:24                                                         13:12 22:15
                                              79:7
  43:5                five 31:13                                      23:2,10,17,18
                        35:3 82:23          formal 9:14               25:22
few 6:6
                                            forwarded                 26:17,19 31:6
fighter 31:4          fix 32:19 49:2
                                              88:14                   38:3 43:16,22
figure 6:24           fixed 49:4                                      44:2
                                            four 38:14                47:6,10,13,19
  14:1 21:16,17       fixing 60:2             64:25 68:14
  34:19 59:25                                                         50:16,20 51:8
                      fixture 71:2,4        Friday 88:11              52:11 53:3,10
file 14:17                                                            56:9,19
                      flag 70:23            Friedman 2:3
filed 14:13                                                           58:24,25 59:2
         Case 20-01350-RAM      Doc 29-1   Filed 04/15/21   Page 53 of 74

               Adams, Melanie     02-16-2021           Page 10 of 31
 73:2 78:18          gentleman                  62:20 64:13             12:11
 79:18 84:25           79:25                    71:16,21                16:2,9,10
front 11:8,10        get 14:4,10                75:9,11,20              17:10,22
                                                76:13 82:2,14           18:12,21
froze 20:13            27:11 40:22
                                              goals 7:18                21:20,21 23:3
                       42:25 43:7,16
frozen 20:11                                                            25:5 26:5
                       44:7,12,17             going                     27:12,18
fulfilling             45:5,7                   11:22,24,25             29:5,12 31:10
  32:12                47:10,13,19              13:23 26:11             34:14 35:13
full 6:4 10:11         49:3,20 50:2             27:5 28:18              36:1 41:14,25
                       54:13 57:3               44:9 53:17
  49:20                                                                 42:9 44:22
                       58:24,25                 54:12 64:13
function 30:22                                                          45:22 47:25
                       59:21 61:23              74:20 75:17             48:23 51:23
functioning            62:2 67:7
                                              gone 7:22 58:4            53:8 54:23
  48:19,20 53:6        82:21 83:12
                                                                        55:9,23 57:4
                       84:12,14,18            good 27:12,21
further                                                                 59:11,14
                     getting 43:6               58:3
  50:8,15 57:19                                                         61:18 63:1
  85:7 86:10           49:19 82:19            Great 28:12               65:24 66:15
  88:12              GG 87:16                   62:6 65:3               69:3,25
                                              Greg 80:3,10              70:9,25
                     gift 24:22,25
      G                                         83:7                    71:2,3,6,7,10
                       25:9
garage 41:1                                                             ,12 76:21,24
                     give 5:20 7:16           groceries
                                                                        77:1,2,8,11
gave 14:6              9:18 23:1                62:20,21                78:22 79:25
  35:14,16             31:13 37:10            Grove 2:3,4               81:19 82:4,15
  45:6,8 57:20         38:12,22 41:1            88:2,3                  84:11 85:4
  64:11 88:8           42:18 44:4             guess 28:5              hadn't 58:3
GC 16:12 48:11         50:21 61:1
                                                34:20 42:17           hand 86:16
  65:2,8               63:8,21 64:7
                       65:4,6 71:16           guessing 11:15            87:9
general 10:23
                                                38:15                 hands 61:21
  11:1 12:10,15      given 57:4
                                                40:10,20
  13:4 15:23         giving 36:9                50:10                 handy 59:14
  16:3,7,8,10,1        43:17 59:2             guesstimate             handyman 47:20
  7 18:23 21:24
                     go 5:15 20:23              42:25                   59:14
  22:1,4 23:4
  30:20                21:18 23:20            gut 27:6                hang 71:2,4
  43:15,23             24:13,14,15
                                              guy 45:3 49:1           happen 12:5
  54:15 56:16          31:4 32:3,5,9
                                                                        33:7 44:5
  61:2 64:18,21        34:25 35:12            guys 14:10
                                                                        54:19
  67:21                39:22 46:11              15:6 44:3
                       52:19 55:3,23                                  happened
generally              57:18                                            12:17,19
  67:17,18                                          H
                       58:18,20                                         13:1,6,10,16,
                                              had 11:18
            Case 20-01350-RAM   Doc 29-1   Filed 04/15/21   Page 54 of 74

               Adams, Melanie     02-16-2021           Page 11 of 31
 22 14:1,21,22          65:4,5,6,17,2         heavy 18:5,8              44:3
 15:5,10 16:23          1                       85:4                    45:15,16,17,1
 41:17 48:24            66:1,6,8,16,1         held 53:9,11              9,22 46:4,21
 78:6 79:19,21          8 67:21                                         47:10,14
                        68:16,18,23           Hello 6:3                 48:12,23,25
happening
  19:21                 69:2,3,15             helmets 39:12             49:1,6
                        70:6,11,14,19                                   54:16,22
happy 48:15                                   help 31:7
                        71:8 74:6,8                                     55:20,21
  57:4,19 64:12                                 32:15,19,20
                        76:3,12,17,23                                   56:25 58:3,6
                                                36:18,20 37:2
hard 10:11              77:4,6,10                                       61:21,23
                                                39:10 81:2
                        78:4,8,9,17                                     62:2,4,5,7,9,
has 27:4 31:25                                  83:10,12
                        79:19 80:6,8                                    13,15,16,17,1
  54:15                                         84:12
                        81:15,17 82:9                                   8,22
  59:17,18,19                                 helped 84:18
                        83:9 84:14,15                                   63:2,7,11,15
  71:25 77:19
                        85:7                  helping 39:9              64:3,5,6,7,8
  85:12 88:13
                      haven't 79:17             43:12                   65:2 66:16,19
have 6:11                                                               67:7
  7:7,25 8:2          having 5:23             her 1:9 5:9               72:5,6,7,9
  9:5,7,14              25:3,11,20              10:11,12,15,1           73:7,14,17,19
  10:15,21              26:1,9 35:19            6,21,22,24,25           81:17 82:2,4
  12:25                 36:16 56:15             11:2,7,8,10,1           85:2 88:4
  13:23,25              72:17,21                7
                                                12:3,5,8,13,2         hereby 86:6
  17:23                 76:19
                                                0,22                    88:21
  18:15,18,25         hazards 32:1
  20:6,13 22:11                                 13:3,10,24,25         herself 10:23
                      he 26:6                   14:4,6,7,9,13           16:3 48:6,7,9
  24:3,4,17
  27:3 28:24            27:4,6,8,9,10           ,18                   he's 56:10
  29:1,4,15,22          ,11 41:24               15:6,8,13,20
                        49:1,5                  16:9,10,17,25         HIALEAH 2:9
  30:10,11
  31:1,12 32:24         56:7,8,9                17:2 18:18            high 9:16
  33:1,6,20             80:12,13                19:3,10,14              57:11 64:13
  34:6 36:1             83:10,12                20:1,2,5,6
                        84:17,20,25                                   HILLSBOROUGH
  37:4,10,20,21                                 21:6,9,17,18,
                        85:2,4                                          86:3 87:3
  38:16 40:6                                    22
  41:4,6,8,10,1       head 49:23                22:8,16,18,19         him 25:9
  2,15 42:17,21         51:4,5 52:6,7           23:3,4,11,13,           26:7,9 41:25
  43:16                 58:12                   17,20                   45:24 49:6
  44:15,19,20           66:22,23                24:8,19,21,24           80:6,15 81:1
  52:19                 81:15,18 82:1           25:3,6,7,15,1           83:9
  54:3,4,7                                      8,22 26:13            hire 63:21
                      hear 18:10
  55:23 57:13                                   27:14,18                74:7,8
                        20:11,15 62:1
  58:4 59:11,14                                 28:14,15,16,1
                      heard 28:10,11            8,21 43:13,17         hired 13:3,10
  62:2 63:9,24
                                                                        16:9 18:23
         Case 20-01350-RAM      Doc 29-1   Filed 04/15/21   Page 55 of 74

               Adams, Melanie     02-16-2021           Page 12 of 31
 61:23                 71:17,21                 36:4,11,13,23         independent
 62:2,4,5,7,9          72:5,6,8,9               38:13,19,22             56:10
 63:24                 73:7,15 74:4             40:20 41:9            INDEX 3:1 4:1
 64:1,3,5              75:2,24                  42:5 43:22
                       76:1,14                  45:16 48:3            indicated
hiring 59:9
                       77:7,10,14,19            49:19                   18:16
  61:15 64:8
  75:23                79:20                    50:4,6,12,22          indication
                       80:12,20                 53:17,23                51:23
his 27:5 41:2                                   54:9,12,20,21
  54:17 56:4,6                                                        indirectly
                            I                   55:1,7
  80:3,5,8                                                              33:17
                     I'd 6:6                    57:15,21
hit 28:15              13:1,12 28:9             59:5,7,9,25           individually
  49:22 80:20          36:9 55:16               60:9,15,20,22           1:8 5:9 88:4
  82:5                 57:13                    62:25 63:10           information
                                                64:5 66:7,8             16:14 21:5,14
hold 19:15           idea 13:23
                                                67:3,14 68:2            28:21
holding 53:7           20:7 24:3,4              69:6,23 72:25
                       37:10 38:16                                      37:11,14,16
home 72:14                                      73:2,5,21               46:13 88:12
  79:23              ignore 54:9,10             74:21 75:16
                                                76:16 78:8,19         initial 42:2
honestly 80:20       I'll 10:10
                       23:1 30:17               79:12 80:17           injuries
  81:14                                         81:9 82:15,16
                       55:13 57:1                                       66:20,21,22
horrified                                       83:3 84:13
                       65:25 74:7                                     injury 52:5,7
  79:11 80:23                                 imagine 15:16
                     I'm 5:15,16                                        66:22,23
Horses 24:9                                     34:13
                       6:9,15,17,18,                                  inside 75:25
hospital 81:6          23 7:13,14             immediately
                                                                      inspect 69:1
  82:14,18             9:7 12:11,21             48:14 49:24
                       13:7,9,16,25             82:24                 inspector 8:5
house 10:24
                       14:21                                            56:3,5,10
  11:3,5,10,13,                               impressive
                       15:11,25                                         79:18
  19,25                                         12:10
  12:1,14,16           16:13 18:3               17:13,14              inspectors
  13:2,14,23           19:9,19                                          32:5,12 34:2
                       20:2,18                incident 8:17
  15:14,18,21                                   22:10,14              install 55:24
  16:1,11,13,20        21:16,17
                                                49:13 67:6              61:8 66:10
  ,21                  22:2,21 23:16
                                                78:1,2,5                75:8,9,22
  17:4,7,10,15,        24:23 25:7
                                                79:16,21                77:18
  20,22,23 20:4        26:11,14
                       27:17 28:10              84:21                 installation
  21:22 41:4
                       30:1,19 31:6           incredible                41:16 42:6,8
  44:23,24
                       32:25                    82:24                   53:2,3 66:11
  59:12,15
                       33:14,16                                         67:11,14
  61:18 65:23                                 indeed 16:12
                       34:17,19                                         74:3,23
  66:10
         Case 20-01350-RAM     Doc 29-1   Filed 04/15/21   Page 56 of 74

              Adams, Melanie     02-16-2021           Page 13 of 31
 76:4,7 79:16       intention                issue 26:5                18:1,12
installations         56:17                    32:15,17                20:8,19 21:11
  42:15             interest 11:18             79:25                   23:15 26:24
                                             issues 39:9               27:8,18 29:19
installed           interested                                         30:2,19 31:3
  32:13 33:8          12:14 15:18            it's 7:3                  32:7,8 34:19
  41:18,19,20,2       16:13,20                 10:3,4,11               38:12 42:24
  3 42:20 43:7        86:14                    14:11 22:23             43:17 48:3
  44:19             International              26:14,19                50:2,12 51:21
  48:13,15                                     31:1,2 32:7             52:11 55:13
                      8:14
  51:25                                        37:25 40:6              56:2 59:19
  52:12,13,15,1     interpret                  44:7 46:1               61:17 63:6,9
  8,22 53:11          32:20 36:20              53:14 54:8              64:6 65:13
  55:25 56:2          37:2                     55:20,21                67:8 71:16
  62:2 69:25        into 12:20                 63:15,20                73:17 74:6
  71:8,11             28:6 39:13               69:11 73:5              75:8 77:20
  72:6,13             54:13                    84:11                   84:5
  73:3,7,23,25                               I've 7:25
                    introduce 5:14
  75:2 77:19                                                               K
                      11:17                    29:10 30:6
  78:13
                                               58:17 63:24           keep 27:6
                    introduced
installer                                      69:11
                      10:23 11:8                                     keeping 27:10
  45:13 75:22
                      12:6,7,9,13                                    keys 41:1
  76:10                                             J
                      13:17
installers            48:6,7,8               January                 kind 9:21
  52:23                                        22:14,15                10:7,14,20
                    introducing                                        25:24 26:1
installing                                     23:2,11,18
                      14:4                                             27:17 52:5
  60:3,5,12,21                               job 8:3 29:2
                    investigate                                        68:18,22
  61:5,10 66:2                                 30:12,13,14
                      66:9 72:16,21                                  kitchen
  73:15 75:6,7                                 32:13 34:7
                      78:15                                            41:8,10,12,14
instance 9:24                                  37:5 40:1
                    investigating              42:3 56:19              43:14 49:16
  37:23
                      65:22 66:2               57:7 58:8               51:1 62:9
instead 43:16                                  59:21                   65:18,20
                    invite 24:15
insurance                                      66:17,18                71:15 72:5
                    invited 24:17              67:20 68:3,11           76:22,23,25
  46:24 56:15
                    involved 33:10           jobs 57:8 58:9            77:1,18,22
insured
                      39:5 47:14                                       78:5,13
  34:15,24                                     63:22
                      59:21                                          know 6:7 7:8
  46:18,22                                   John 56:6
                      61:10,15                                         8:23 10:12
  54:17 65:23
                      69:12 84:21            just 7:16 10:4            11:13,20
  66:3,16
                    Isle 2:3 88:2              12:5,19 13:9            12:19,23
intent 37:3                                    15:11 16:17             13:1,12,16,22
            Case 20-01350-RAM   Doc 29-1   Filed 04/15/21   Page 57 of 74

               Adams, Melanie     02-16-2021           Page 14 of 31
 15:7 16:24             81:17                 license 46:24           looking 13:8
 17:14 18:4           lacerations             licensed                  21:15 27:8
 19:19,25               81:15                                           51:10,12,13,1
                                                34:8,15,24
 20:3,7,8,21                                                            9 79:10 80:21
                      large 49:21               46:18,22
 21:4,8,17,20                                                         loose 51:24
                        84:9                    54:17 55:22
 24:18 25:18
                                                56:15,17              lost 27:11
 29:14 30:20          larger 17:23              65:23 66:3,16
 31:11 34:15                                                          lot 7:14 9:23
                      last 68:14              lied 64:19
 35:14,15                                                               36:22,24,25
 36:19 37:24          late 28:19              lieutenant 8:4            37:1 79:2
 39:12 40:13          later 17:8                                        81:21
                                              Life 30:25
 41:18 43:3,20
                      law 2:8                   36:8                  lower 63:9
 46:14 47:4
 48:8,14,23,25          60:17,23              lift 85:5               lunch 21:20,21
 49:9 50:24,25        lawsuit 12:22           lifted 85:2             lying 27:9
 51:14,24               14:13,17
 53:18 54:22            55:17                 light 71:2,4
                                                                             M
 55:13,16             laying                  LINE 89:3
                                                                      ma'am 30:14
 56:1,8 57:25           83:16,18              list 27:4                 60:18
 60:2,17
 63:11,14,18,1        learn 55:23             little 46:12            Madam 55:5
 9 64:2,4             learning 10:1             47:6 50:14
                                                                      made 11:16
 65:25 67:21            67:5                    51:17 59:16
                                                                        17:21 56:14
 68:25                                        live 9:12                 61:17 64:16
                      least 35:3
 69:16,18,20,2                                                          84:10
                      leave 20:20             living 6:8
 3 70:23 71:10
 72:8 73:6                                    located 5:12            mail 26:13,22
                      left 82:18
 74:3,7                                       location 72:8           main 26:24
                      leg 83:25
 75:4,6,7,9,21                                                          27:1,6,11
 ,22 77:9,24          legs 84:5               log 20:13
                                                                      make 20:2 34:5
 80:14 81:14          less 7:9 8:8,9          long 6:11 7:7
                                                                        54:16 55:21
 82:16                  52:13                   8:15 35:7               63:16 74:4
 83:21,22                                       42:15 69:2,11
                      lesser 31:2                                       88:10 89:2
 84:1,12                                        81:14 82:22
                      let's 22:23                                     making 61:16
knowingly                                     longer 49:6
                        31:16 32:11                                     62:25
  56:13                                       look 20:1
                        35:9 41:16                                    man 41:24
known 74:6,8                                    42:21
                        47:13 49:12                                   manage 6:25
                        56:11,20                44:15,16
      L                 58:10 67:20             52:19 57:13           managing 7:12
laborers 59:22          74:5                    73:6 74:5
                                                                      many 7:5 8:4
                                                78:22
laceration            letter 88:16                                      21:14 27:12
                                              looked 75:25              29:6,13,16,20
         Case 20-01350-RAM      Doc 29-1   Filed 04/15/21   Page 58 of 74

               Adams, Melanie     02-16-2021           Page 15 of 31
 30:6 34:25            43:22 44:21              6:5 14:15               88:4
 37:7,18 38:12         45:6,8,22,24             15:3 20:10,11         misleading
 40:4,5 44:11          48:8 49:5                26:17 58:21             60:10
 69:3                  52:21 53:18              87:6
                       56:12 57:5,20            88:1,4,23             misrepresented
March 86:16
                       58:9,22,23                                       56:14 64:19
  87:9 88:1                                   men 41:25 42:7
                       60:16 61:13                                    misstates
mark 28:5,9            64:11 65:6             mention 73:17
                                                                        56:24
marked 28:6            70:9,21 71:16          mentioned               Mitchell
                       72:5 74:1                29:12
married 9:6                                                             80:3,4,10
                       75:14
Match.com                                     met 10:24                 84:15
                       79:13,16
  28:22,24                                      11:2,8,10             Mitchell's
                       81:25 82:2
                                                12:11 13:11             83:7
matter 5:6,8           83:12,13,19,2
                                                14:9 15:6
  88:8                 1 84:18 85:9                                   mitigate 9:4
                                                16:4,10
                       87:6
may 18:15                                       22:8,18,19            Monday 88:11
  22:11 32:1         mean 6:20 9:22             23:4 35:22
                                                                      months 67:7
  36:1 65:17           13:22 15:6               48:2
                       19:24 20:4,7                                     82:23
  70:19                                       Miami 1:2 8:14
  88:9,11,14           21:13,19                                       more 12:18
                                                9:13
                       25:25 37:1                                       20:24 29:22
maybe 8:16                                    Miami-Dade 7:1
                       38:13 48:21                                      35:20 36:11
  40:19 53:18          49:19 50:18                                      40:21 51:17
                                              middle 10:18
  70:23 75:6           69:9 74:6                                        52:13 55:10
  81:1                                        might 34:14
                       85:4                                             59:17 64:25
McNally 56:6                                    79:13,15                70:12
                     means 6:21
me 5:20 7:16                                  Mimi 1:6,12               71:19,23
                       81:9
  9:3 10:11                                     5:7,10                  79:14 82:5
                     medical 9:22               10:10,11,12
  11:6                                                                Move 58:20
                       10:2,6,7,8               43:2,3,10
  12:7,11,24                                                          moving 79:5
  13:2,10,25         meet 11:7 15:7             44:21
  14:21,23             35:23 36:5,13            45:2,10,12,15         much 6:25
  15:9,12 16:13                                 ,16 46:21               44:14 63:16
                     meeting 12:21
  18:23 19:7,15                                 47:3,21,25
                       35:17 47:25                                    multiple 30:23
  20:1,15 22:5                                  48:23 61:8
                     Meghan 1:24                                        58:14,16
  26:6,19                                       70:3 74:10,22
                       5:13 55:10                                       64:24
  27:6,22 29:8                                  75:13,19
                       86:5,21                  88:4,5                my 9:3 11:1,18
  30:2,17
                       87:5,15 88:19                                    12:11,14
  31:7,13 35:12                               Mimi's 45:2
                     Melanie 1:8,16                                     13:14 15:14
  36:9,24                                       53:14
                       3:2                                              17:12 19:8,16
  38:12,22                                    mind 56:12
                       5:1,5,9,18,22                                    27:1,3,6
  41:17 42:5,18
                                              minor 1:9 5:10            30:13
         Case 20-01350-RAM     Doc 29-1   Filed 04/15/21   Page 59 of 74

              Adams, Melanie     02-16-2021           Page 16 of 31
 34:21,23           needed 16:16               48:2 52:23              82:24 85:7,9
 37:16,17,25          36:13 43:13              55:17 60:1              87:16 88:6
 39:23 41:14          45:23 57:3,18            65:7 76:4               89:3
 42:21,24             70:19,21,25              78:20 88:4,5          nor 86:12,13
 43:13,21           needs 24:22,24           Nguyen's 54:14
 44:24                                                               normal 37:25
                      25:4                     71:17                   49:11
 46:11,25
 49:16,22           negligently              nine 56:11                63:20,23
 52:19 54:8,12        55:25 56:2               64:15,16                64:6,9 73:5
 55:19 57:22        neighborhood             no 1:3 5:16             north 11:6
 60:14 61:18          27:7                     7:21 8:8 9:1          not 7:13 10:3
 62:5,7,9 63:5                                 13:16,23,25
                    neighbor's                                         12:24 13:7
 65:4,18,19,25                                 14:15 15:3,11
                      75:24 76:1                                       14:20,21,22,2
 66:14,22,23                                   16:2 17:6
                    neurological                                       3 15:10,11
 73:12 75:2                                    18:23 19:9              16:8 18:12,17
 76:13,23             66:24                    20:3,6 22:5             19:6,11,21
 77:1,19            neurologists               23:4 24:3,4             20:2 22:4,21
 79:10,24             83:2                     25:5,9,19               24:17 27:7
 80:21,22                                      26:24 27:20
                    never 7:22,25                                      28:10 29:16
 82:1,18,25                                    29:19 30:18
                      12:11 79:19                                      30:1 31:6
 83:13 86:9,16                                 32:5 33:12,22           32:12,13
 87:9 88:21         new 31:9 34:13             34:1,3,9,15             33:3,15,18
myself 11:9           43:2,5 71:15             37:10,13,14,1           34:23 35:21
  12:6,9,13         next 10:25                 6 38:7,9,16             36:11
                      11:3,5,11,14,            43:24,25 44:5           37:10,24,25
       N              20,23                    46:25 47:1,22           38:1,13 42:12
                      13:1,2,6,7,10            48:17 49:5              44:1 49:5,19
name 6:4 9:8
                      ,16,22                   50:4 51:9,12            50:12 51:24
  10:11 43:5
                      14:2,21,22               52:1,14 56:22           53:8 54:8,20
  56:6 80:2,3
                      15:6,10,12,19            57:17 58:5              57:22 58:25
  88:15
                      16:11,20,21,2            59:13 60:15             59:2,24
named 41:24                                    61:9,22 62:25
                      4 17:5,7,20                                      61:12,17
nature 7:20           18:2 48:11               65:25                   62:19,23,25
                      72:4 76:14               66:13,18                63:24 64:5,12
neat 21:23
                                               67:5,21                 66:7,16,18
necessary 88:9      Nguyen 1:6,12              68:13,15
                      5:7,10 10:12                                     68:2 70:4,7
neck 52:7                                      69:15                   72:16,20
                      17:21,25                 70:9,18,21,22
  66:22,23            18:22 21:2                                       73:6,12,13,18
                                               ,24 71:10,14            ,25 74:18
need 14:24            25:10 26:8,18            74:16,21
  20:24 25:22         40:16 41:1                                       75:3 77:2
                                               76:15,24                78:3,13,16
  30:19 59:1          42:1,7 43:2              77:19,25 80:1
  61:6 75:22          46:7 47:5,9                                      80:9,25 81:9
                                               81:11,16                82:16 83:6
            Case 20-01350-RAM   Doc 29-1   Filed 04/15/21   Page 60 of 74

               Adams, Melanie     02-16-2021           Page 17 of 31
 86:10 88:9,13          57:2                    19:2,13,18              84:10,19
Notary 1:25           obvious 18:10             20:14,18,21           old 9:10
  86:5,21 87:15                                 21:1,5,8,12
                      obviously                 22:6,10,13,23         on 1:8,17
notes 54:8              26:19 33:2,19           ,25 23:6,20             2:2,6
  86:9                occur 22:10               24:1,6,8,15,1           5:9,17,19
nothing 58:2                                    9,21 25:7,10            7:17 11:18,22
                      occurred 8:18                                     12:14 13:14
  60:18                                         26:21 28:2,12
                        15:12 22:14                                     15:14 19:15
                                                29:8,19
notice 88:8             49:13 79:21                                     20:14 21:22
                                                30:8,16,19
now 28:2 31:1         off 20:13,19              31:17,22,25             23:8 26:11
  38:3 66:25            27:4 49:22              33:6,10                 28:22 29:6
  67:3 73:11            50:16,17 53:8           34:4,7,10,12            30:2 31:9,11
  88:9                  69:10                   35:9,20 36:24           32:17 35:15
                        83:13,15                37:4,14,22              37:14,16,20,2
number 5:8,11
                        84:12,14,16,1           38:12,16,21             1,25
  14:4,6,7
                        8,25                    39:1,6 40:22            39:3,15,22,23
  37:10 46:24
                                                41:16,22                42:3,6,9,10
  64:15 80:5,6        offer 48:1
                                                42:1,20,23              44:9 45:1,23
  88:11               offered 43:14
                                                43:6,9,21               46:13 48:11
numbers 14:5          office 20:5,6                                     49:17,19,21
                                                44:11,16
  38:1                  26:25 27:1,6            45:1,7,9,21             51:4,5,6
                        37:11,15,17             46:20                   52:5,11
      O                 88:11                   48:2,13,14,24           54:8,10,18
OATH 87:1                                       49:3,7,9,14,1           56:2,8 57:7
                      officer 30:24
                                                8,24 50:2,8             58:7,10,12,14
Object 14:19            36:7 37:23
                                                51:13,17,21             ,16 60:25
  23:14 43:19           39:8
                                                52:2,8                  61:21 63:22
  47:7,15 48:5
                      often 24:13               53:14,18                65:1,2,12,19
  52:24 56:24
                        40:16 64:20             54:11                   66:6,10
  63:17 66:12
                      Oh 20:6 67:5              55:4,17,18              67:11,19
  70:13 72:18
                                                56:11 57:12             68:23 69:10
  74:13 75:11         okay 6:11,20
                                                58:11,14,16             72:24 73:12
  79:7                  7:5,7,10
                                                59:25 61:4,13           75:15,18
objecting               8:2,6,9                                         78:10,22 79:5
                                                62:1,6 63:5
  19:19                 9:5,16                                          81:15,17,24,2
                                                64:19
                        10:9,14,20                                      5 82:1
objection 25:2                                  67:13,16
                        11:2,7,13                                       83:16,19,21,2
  26:3 54:24                                    68:22 70:5,18
                        12:25 13:6,21                                   4,25
  58:20 66:4                                    71:8,25
                        14:3,6,16                                       84:3,4,5,9,11
  70:8 72:22                                    73:14,20,22
                        15:15                                           87:8 88:4,8
  79:1 82:12                                    74:24 75:1,4
                        16:21,23
obtain 56:19                                    77:4,24               once 40:19
                        17:4,7,9
                                                79:7,20 80:2            64:23
                        18:18
            Case 20-01350-RAM   Doc 29-1   Filed 04/15/21   Page 61 of 74

               Adams, Melanie     02-16-2021            Page 18 of 31
 71:19,23             original 88:13            61:16                   86:11,12
one 5:20 9:7          other 11:25             overview 7:16           partly 60:5
  11:24 12:23           16:5 21:11            own                     parts 84:8
  19:15                 24:10 30:11             39:16,22,23
  29:10,15              33:17 37:4                                    past 51:24
                                                43:17 79:10             72:1 73:24
  30:9,10 35:14         39:20                   88:10
  37:9 38:14            43:16,23                                        74:1
  40:2 41:14            44:8,10,19,20         owners                  patients 10:2
  55:10                 ,21 47:20               17:11,23
                                                                      pay
  57:11,12              48:10 56:22
                                                    P                   45:9,10,12,13
  59:17,19 60:4         57:2,3,17
                                                                        ,15,19,22,24
  63:1,9 65:1           72:13 79:12           P.L 2:8
                                                                        46:6,7
  69:5,7 71:16        others 37:21            p.m 1:18 85:10            62:13,14,18,2
  77:19,23 82:4
                        40:21                 page 3:2 4:2              1 63:2
ones 39:20                                                              67:8,10,13
                      otherwise                 52:11 89:3
ongoing 11:22           70:10                 paid 45:23              payments 59:22
  82:15               our 18:25                 46:14 52:22           people 7:5
online 67:5             31:10 75:22             62:16,22 63:6           11:25 12:2
only 9:15               88:11                   67:16,17                24:10,15,17
  11:24 12:23         out 6:24 10:1           pain 82:25                33:24 34:23
  14:3 18:21            11:25 12:1                                      48:1 65:22
                                              paint 62:5
  23:11 29:10           14:1 18:1                                     per 60:23
  47:10 58:6            21:16,17,18           painter 45:3
                                                                      percent 66:18
onto 58:4 82:2          27:6 34:19            paperwork
                        37:18 44:1              42:22,23              Perfect 62:11
Opa-Locka               46:10 49:2              65:2,3                period 54:23
  40:15                 50:8,11,14            paragraph                 55:9,11
open-ended              59:25 62:24
                                                56:11 64:15           permit 69:16
  14:25                 71:7 81:1
                        84:12 85:2            part 7:13 8:3           permits
operations
                                                15:16                   33:6,11
  35:15               over 6:15,18
                                                30:12,13 34:7           68:9,12,16,19
opinion 63:20           18:6,24 19:15
                                                37:5 40:1               ,24 69:2,3
                        35:12 56:3
  66:6,8                                        59:8,21 65:15           70:1,16
                        71:11 79:10
opportunity                                     67:20 68:3,21
                        82:4 83:25                                    person 12:5
  27:8                                        particular                18:3
                      overnight
Order 1:20                                      31:20 33:4              59:17,18,19
                        81:10,12,13
  87:7                                          58:8                    61:19 66:2
                      oversee 7:5                                       72:13
ordering 88:14                                parties 1:19
                        32:5 34:4                                       73:3,15,23,25
                                                43:16,23
                      overseeing 7:8
            Case 20-01350-RAM   Doc 29-1   Filed 04/15/21   Page 62 of 74

               Adams, Melanie     02-16-2021           Page 19 of 31
 74:9 84:20             45:2,5,9,10             75:1,14,23            purchase 74:5
personal              plumbing 46:2           probably 34:13          purchasing
  21:5,13               71:6                    35:6                    15:18
  28:1,3 73:12        PM 88:11                problem                 purple
personnel 27:3        point 10:9                25:11,15 26:9           74:17,20
phone 40:17             13:12,13 14:3         problems                purpose 15:1
  80:5                  18:13 19:11             25:20,24 26:1           29:24 31:18
phonetic 41:24          23:6,8                  35:18 36:16             56:17
                        24:21,24              proceedings             pursuant 1:20
Phuong 1:6,12           28:14,15
  5:6,10 10:12                                  86:8                    87:7
                        32:14 39:18
  88:4,5                40:2,3,22,25          professional            put 10:1 27:5
physically              41:14                   18:22 23:15             53:10 56:4
  62:23                 47:12,19 51:5         profile                   62:24 65:2
                        58:7 66:13              28:22,24                71:11
pick 41:2 63:9
                        68:12 69:8                                    putting 71:15
picture 27:5                                  project 31:9
                        70:18
  49:20                                         35:7 48:11
                        76:21,25                                             Q
pictures 82:7           77:1,23,24            promptly 88:16
                                                                      question 6:22
pilot 9:3             police 26:6             pronounce 6:4             7:14 12:25
                                                10:12                   14:15,20,23
Plaintiff 1:10        position 8:23
                        31:1 39:3,5           properly 51:24            15:4 30:1,20
  2:2 64:20
                        51:14                   53:6                    34:16,18
plaintiffs                                                              36:12 47:17
                      present 32:2            property 31:10
  5:17                                                                  53:16 54:12
  56:15,18,19,2         79:20,23              protect 31:20             55:4,6,12,19
  1 57:23               80:10                                           57:22 59:4,10
                                              protected
Plaintiff's           pretty 6:25               31:24                   60:8,11 62:19
  53:25               prevent 7:4                                       63:5 65:25
                                              protection                66:6 70:18
plan 39:10            prevention                30:6                    72:19
plane 80:20             6:16,18,25              31:15,16,19             73:18,20,21
                        7:2                   provide 46:13             75:17 79:5
please 5:14
  6:3 19:2,13         previous                  65:7                    82:17,18
  31:7 48:8             17:10,11,22           provided 65:7             84:23
  49:15 57:17           73:2,6                                        questioning
                                              Public 1:25
  65:11 75:17         price                     86:5,21 87:15           17:12
  88:8                  57:4,6,19                                     questions 6:6
                                              pulled 33:7
plug 77:20,21           58:3                                            14:25 15:1,20
                                                70:2 85:2
plumber               prior 8:6,22                                      36:1 85:8,9
                                              pulling 33:10
                        74:5,23
            Case 20-01350-RAM   Doc 29-1   Filed 04/15/21   Page 63 of 74

               Adams, Melanie     02-16-2021           Page 20 of 31
quote 43:8,11           3,15,17,19,21         received 40:23          remain 54:19
  47:13,19              ,23                   reconnect 27:8          remember 21:21
  57:10 64:12         reasons 30:6                                      22:22
  65:7,9,12                                   record 28:6
                        54:18 89:2                                      28:20,21,23,2
  66:10                                         86:9
                      recall 8:19                                       5 35:17 40:10
quotes 40:22                                  records 46:11             41:11,22
                        10:19
  43:7,12,16,22                                 52:20 76:13             42:3,12
                        14:2,4,8,11,1
  44:2,4,8,11           8 15:7,10             red 70:22                 43:3,4
  47:6,10 58:22         17:3,19                                         52:12,15
                                              redo 43:13
  63:8,22               18:17,20                                        65:1,12,13
  64:7,11 65:2                                reference                 76:6,11,19
                        22:12,18
                                                57:15                   78:24,25
                        23:19,25
      R                 24:2,12               referring 11:4            80:25 81:3,13
radio 9:3               25:1,3,5,9,17           45:16                   82:11,22
                        ,19,23                  72:24,25                83:5,18 84:17
raise 70:22
                        26:10,12,18,2                                   85:3
random 24:15                                  regard 46:14
                        0 27:24                 68:5,6,10             remotely 1:19
randomly 48:3           28:17,18,20             70:15 76:4,7            2:5,10 5:12
  51:21                 35:2,21 37:8                                    87:6
                        38:5,19,23            regarding
rather 16:17                                    79:16                 remotes 27:3
                        39:1,21 40:18
RE 1:5 88:4             41:3,7,15             regards                 removed 84:25
reach 44:1              42:14,17,21,2           68:11,20              renovating
                        2 44:13,14            regular 40:1              12:16 13:2
reaction
                        45:11,14,20,2                                   44:25
  80:15,18,22                                 related 73:19
                        5 46:9 48:10
  83:7                                                                renovation
                        52:16,17 54:6         relation
read 26:21                                                              11:22 45:2
                        56:9 57:13              27:22,24 29:2
  32:20 54:3            59:20 64:22                                   renovations
                                              relationship
  55:5,6 56:11          65:1,9 69:4,8                                   12:1,4 13:4
  88:13                                         10:10,14,16,2
                        71:20                                         repairing
                                                0,21 12:20
reading 32:22           72:11,15                                        44:22,25 60:2
                                                15:8 18:22
  56:12 85:11           73:4,9,10,12,
                                                19:1,2,5,10           repeat 34:18
                        16,22 75:3
ready 20:23                                     22:17 28:15             47:17 55:4
                        76:2,5,8,9
                                                67:22                   60:11 72:19
really 14:24            77:12
  26:19 30:19           78:3,14,21            relative                rephrase 55:14
  61:6                  79:3,9,10,13            86:10,12                73:20
reason 16:2,20          81:25 82:8            relevance 25:2          reply 5:6
                        83:6                    26:3
  18:2 29:12                                                          report 56:4
                        84:2,3,4,5,8
  34:14 47:24                                 relied 56:14              86:7
  89:5,7,9,11,1       receive 47:2
         Case 20-01350-RAM      Doc 29-1   Filed 04/15/21   Page 64 of 74

               Adams, Melanie     02-16-2021           Page 21 of 31
REPORTED 1:24          63:1 65:21             rodeos 24:13              47:24 48:3,12
Reporter 1:24          66:1,8                 Rodriguez                 50:10 54:5
                     responsible                                        56:2 57:18
  5:3,12                                        2:7,8 3:3
                       60:2,5,12,20,                                    58:17 61:12
  28:7,8,11                                     5:15,19 6:2
                       23,24 61:4                                       63:6,24
  55:6,7                                        14:17,24 15:5
                       63:6                                             64:11,16,18
  86:1,5,21                                     19:19,23
                                                                        69:15 70:3
  87:15 88:19        result 12:22               20:3,6,17,23
                                                                        73:3,8,22
Reporting 5:13         48:16                    21:1 23:15
                                                                        75:1 76:21,24
  88:19                                         25:3 26:8
                     resulted 17:24                                     79:18
                                                28:7,9,12,13
represented          retained 61:19             43:21 47:9,18         sake 32:11
  57:10                                         48:7 52:25
                     return 88:16                                     sale 10:25
representing                                    55:5,13 57:1
                     Ricardo 2:7                58:23 63:19           same 30:25
  16:3
                       3:3 5:15,19              66:7,15                 32:7 42:13
require                88:23                                            52:4,11 72:22
                                                70:11,14
  31:22,23                                                              84:22,24
                     ricardo@rdgzla             72:20,23
required 31:4          w.com 2:10               74:14 75:16           saw 17:17
  69:20 70:4,7                                  79:6 82:13              72:4,7,9
                     ride 24:7
requirement                                     85:7 88:23              73:2,7,17
  10:4               right 11:5               Rodriquez                 75:24
                       17:24 18:12              79:2,8                say 17:16 23:8
research 21:25
                       20:10 23:6,7
  22:3 34:8,23                                room 81:7                 28:13 33:16
                       29:17
  68:3,6,8,12                                                           35:3,9 37:16
                       32:11,19,24
                                                                        39:25 43:10
reserved 85:12         36:24 44:4                   S
                                                                        44:5 45:16
residency 27:4         45:18,23               sad 27:12
                                                                        47:13
                       48:14 51:5             safe 54:19
residential                                                             55:1,2,3
                       53:9 54:20
  68:2 69:15                                    55:23                   60:18 62:22
                       58:19 59:3
  70:12                                       Safety 30:25              66:13 67:20
                       60:3 62:14
                                                36:8                    74:5 75:8
resolve 32:15          64:15 71:9
                                                                        76:16 81:10
  39:9                 74:24 77:21            said                      83:15
                       78:19 80:15              12:9,10,14
respond 8:24                                                          saying 23:12
                       81:1 83:1                13:10 14:21
responding             85:7                     15:17,21                32:8 59:6
  49:6                                          16:9,10,12,13           60:10
                     rip 50:16
responsibiliti                                  ,15 17:12               61:14,23
                     rodeo                                              63:1,16 73:11
  es 7:11                                       18:25 22:19
                       23:20,22,24              27:11,15 28:4         says
responsibility         24:1,3,4,14,1            30:22 35:22             26:17,21,24
  7:15 54:16           6,19                     36:7 46:22              53:24 57:22
  55:21 61:3
            Case 20-01350-RAM   Doc 29-1   Filed 04/15/21   Page 65 of 74

               Adams, Melanie     02-16-2021           Page 22 of 31
 60:17 65:7             14:22                   6,18,20,23              42:10,12,14
schedule              service                   65:2,17,18            sink 71:7
  37:15,17 49:2         9:15,19 40:23           66:15
                                                67:2,3,6              sir 39:4
school 9:16             54:1 77:13
                                                71:21,25 72:4         site 7:22,25
  55:23               several 12:2              78:22 81:19             8:1,3 18:11
  67:2,6,7              42:8 57:7               82:4,5                  29:2,6,11,13,
scratches               58:9 67:12,20                                   15,21
                                              SHEET 89:1
  81:19               share                                             30:4,7,8,9,10
                                              shell 39:12
scream 80:24            21:5,8,13                                       ,21 31:5,8
                      shared 22:16            she's 20:5                34:22 35:1,13
screamed 80:25                                  59:1,2,6 60:4           36:15 39:20
screen 26:12          sharing 28:21             63:6 65:8               40:9 42:9,11
                      she 9:10,11               67:1,5                  45:23
second 5:20
                        10:23                 should 19:20              69:1,10,14
  19:15
  57:11,12              11:20,24                43:10 79:19           sites 7:19
  71:16                 12:9,14,15                                      29:9,16 30:11
                                              show 9:3 13:25
                        13:2,10,11,14                                   37:5,19
security 27:2           ,17,18,23               26:11 53:17
                                                74:1                    38:3,17,20,24
see                     14:6                                            39:2,7,13,15,
  17:4,7,13,20,         15:17,21,24           showed 73:23              17,19 40:1,7
  24 18:15              16:2,6,7,8,12         shutting 48:22            67:20 68:4,7
  26:12 27:12           ,15,17 18:23
                                              side 82:4               situation
  50:22 53:19           19:5,6,7,10
                        21:23,25                                        39:24 84:24
  54:2 69:9                                   sign 69:10
  70:1 71:25            22:3,5 25:5             88:9,13,15            some 7:16
  72:3,5,12             42:2,3,9,10,1                                   11:18 12:14
                                              signature
  74:24,25              3                                               15:20 16:14
                                                88:9,15,21
  78:6,17 80:13         43:12,14,16,2                                   19:11 20:24
                                                89:25
                        3 44:1,3,4,7                                    22:16 23:6,8
seeing 27:7                                   signed 76:12
                        45:6,8,22,24                                    29:12 35:18
  83:2
                        46:1,4 47:25          significant               36:3 37:20
seem 84:10              48:2,6,7,8,11                                   41:25 48:22
                                                78:25
seen 18:13              49:1,5,6 52:4                                   52:10 54:7
                                              signing 76:6,9
                        56:23                                           66:20 75:9
send 16:13                                      85:11
                        57:4,7,10,16,                                   76:21,25 77:1
  27:14                 19 58:9,22,23         similar 31:1            somebody 20:8
sending                 59:1,6,7,9              75:2                    34:13 49:2
  26:12,18,20           60:1                  since 6:13 8:7            71:2
  27:2                  61:10,15,18,1           40:6 62:4
                        9,22 62:23                                    someone 27:7
sent 26:16                                      69:11 84:20
                        63:1,8,9,16                                     34:12
sequencing              64:11,12,13,1         single 9:7                39:22,23
            Case 20-01350-RAM   Doc 29-1   Filed 04/15/21   Page 66 of 74

               Adams, Melanie     02-16-2021           Page 23 of 31
 56:7,8               specific                STATES 1:1              support 25:22
 58:4,24,25             12:18,25              stay 81:12              supposed 7:14
 59:18 67:19            14:23,25
                                              still 82:15               69:1,10
 71:4 84:11,14          15:10,11
                        29:22                 stomach 84:4            suppress 31:25
something
  13:25 17:1,17         30:17,19                                      Supreme 1:20
                                              stop 15:3
  21:15 54:10           36:11 38:14                                     87:7
                        42:5,6 61:7           store 49:9
  70:23 75:2,6                                                        sure 7:13 13:7
                        79:14                 stored 52:9
sometime 10:17                                                          14:21 19:17
                      specifically            straight 51:11            20:2 22:21
sometimes               16:19 41:22                                     28:10 34:5
  39:14 77:17                                 STREET 2:8
                        56:13                                           36:11 40:20
somewhere             specifics               strike 26:15              54:16 55:21
  52:22                 14:11                   40:25 57:1              61:16 81:9
son 24:22,25                                    58:20 74:7              82:16
                      spent 44:14,17
  25:4                                        subcontractor           sustain 52:5
                      spices 52:10              45:23 47:20
soon                                                                  sustained 52:7
                      spoke 15:23               65:19
  82:9,13,19,21                                                       swelling 81:22
  83:3                  16:24 17:1            subcontractors
                        21:21 26:24                                     82:5
sorry 5:15,16                                   44:2
                        27:1 40:21              46:5,15,17            sworn 5:24
  6:17 12:12
                      staff 9:3                 54:16 55:22             87:8
  15:25 19:22
                                                56:17 66:3
  22:2 23:16          stalking 26:6
                                                67:22                        T
  24:23 25:7          standing 49:24
  26:14 29:18                                 subpoenaed              take 30:5 35:7
                        51:16,19 52:4                                   42:16 46:12
  32:25 33:14                                   37:12
  34:17 40:24         start 10:15,16                                    81:6 82:7
                                              subs 46:21
  41:9 43:10            38:2 82:19                                      84:15 88:8
  50:4,6 53:23                                SUITE 2:8               taken 1:17 5:6
                      started 10:25
  54:9 55:1             13:5                  supervise 7:19            27:4
  67:3,14 69:6          38:16,19,24             33:18,20,22,2         talk 16:17
  76:16 79:12           39:21                   4 34:3                  30:5 31:16
  80:17                                       supervised
                      State 1:25                                        41:16 49:12
south 49:21             86:2,6,21               7:25                    56:20
SOUTHERN 1:1            87:2,15               supervising             talked 21:14
Southwest 9:13        statement                 61:16                   27:25
                        64:17                 supervision             talking 20:2
speaking 17:2
                      statements                7:18                    58:8 60:22
special                                                                 61:7,21 64:6
                        56:14 64:16           supervisor
  24:21,24 25:4
                                                32:10                 Taylor 1:9
            Case 20-01350-RAM   Doc 29-1   Filed 04/15/21   Page 67 of 74

               Adams, Melanie     02-16-2021           Page 24 of 31
 5:10,17 9:9            40:21 44:19             33:7,18,24              ,15,16,22
 88:5                   47:21 48:10             34:5,14,16              66:1,6,9,10,1
team 72:8               50:9,15 58:1            35:13,15,21             7 68:6,14
                        59:17 64:25             36:18,25                69:20
technician              70:12                   37:11,24                70:6,9,22,23
  10:8                  71:19,23                38:17,23                71:14
tell 12:7               79:12 82:5              39:5,11,19,20           72:4,5,12
  13:10,24            Thank 25:8                ,25 40:3,7,25           73:5,17,18,22
  15:12 16:6            28:12 55:15             41:1,15,17,19           ,25
  19:25 29:8                                    ,25                     74:2,4,7,8,18
                      that 6:20,21              42:3,12,20              ,25
  30:2 35:12
  41:17 45:24           7:3,7,8,10,12           43:8,11,13,14           75:1,2,4,13,1
  61:13                 ,20                     ,20,25                  7,18,21,22
  64:20,23 70:9         8:15,17,24              44:7,8,16,17,           76:12,24
  79:13,16              9:24 10:3,24            21 45:1                 77:24
                        11:3,16,20,24           46:1,6,25               78:12,17
telling 38:19           12:3,10,13,14           47:5,14,25              79:2,4,8,12,1
tells 27:6              ,15,17,23,24            48:3,6,21               3,16,25 80:6
                        13:3,7,19               49:5,6,13,15,           82:19
ten 35:5,6,10
                        14:9,22                 25 50:8,13,16           84:5,17,22,25
tendency                15:8,12,16,17           51:1,24                 85:4
  72:16,20              ,20,23,24,25            52:8,11,12,17           86:6,8,10
terms 7:10              16:2,5,6,8,10           ,21,22                  87:6 88:8,9
  53:6                  ,12,13,15,16,           53:1,14,15,17         that's 13:4
                        19                      ,22
terrified 78:7                                                          14:20 15:1,2
                        17:1,4,13,16,           54:2,9,10,14,
  80:23                 17,20,24                                        16:14 18:7
                                                15,16,17,18,1           20:2 26:15
testified 5:24          18:2,13,15,16           9
  56:22 76:24           ,21,25                                          29:19
                                                55:1,10,11,12           36:21,22,24
  84:10                 21:3,15,21,23           ,20,21
                        22:19 23:1,12                                   45:4 54:20
testifying                                      56:3,4,7,8,12           62:1,11
  28:2                  24:10,11,18             ,22
                        25:5,13                                         63:11,23 64:9
                                                57:1,4,6,10,1           65:7 74:25
testimony               26:6,15,18              6,17,19,22,24           83:3 84:13
  18:21 31:6            27:6,7,10,11            ,25
  38:18,23 44:7         28:3,4,13,14,                                 their 13:4
                                                58:1,5,7,12
  46:1 56:25            15,25                                           15:23 16:12
                                                59:8 60:6
  59:5 60:4,6           29:4,6,8,13,2                                   27:2 32:12
                                                61:12,13,17,1
  61:1 62:11            5 30:6                                          36:16 62:14
                                                8,22
  74:25 78:12           31:1,11,12,20                                   88:11
                                                63:1,8,16
text 40:17              ,22                     64:9,11,12,13         them 15:23,25
                        32:1,5,12,13,           ,20,25                  16:16,19 18:3
than 7:9 8:8,9
                        14,16,19                65:1,4,5,6,11           32:15,20
  16:17 17:23
         Case 20-01350-RAM    Doc 29-1   Filed 04/15/21   Page 68 of 74

             Adams, Melanie     02-16-2021           Page 25 of 31
 36:3,18,20          81:13,14,20              54:17,23                28:5,9 33:4,5
 37:2 39:22          83:19                    55:9,11,23              34:25 35:7
 41:23 42:1        there's 7:14               56:1 68:25              36:6 39:18
 43:2,3,4            9:22 14:15               70:3,7,21,22            49:13
 49:22 54:18         15:3 29:25               71:11,14                53:3,21,25
 63:21 70:1,20       32:18 37:1,14            74:1,17,19              54:3,7,19
 72:10 73:8,15       79:2                     77:17 78:17             57:21 58:17
 74:7 75:23                                   80:15,18                61:4 63:25
 77:20 78:18       Thereupon 5:21             81:6,7                  66:13 68:12
 83:13               28:6                     83:4,20                 74:8 75:17
 84:12,18          these 12:4                 84:4,5,9,13             77:2 78:5
 85:2,5              32:12 33:7               85:4                    79:21 82:9
themselves           34:8                   they're 27:2              86:16 87:9
  5:14               39:1,7,13,15             31:14 32:4              88:16
                     41:18 43:6               35:25 55:22           those 29:9
then 13:6 23:6
                     44:11                                            36:2 37:24,25
  44:5 48:24                                they've 32:13
                     46:4,14,17                                       39:12 52:8
  49:12,22           47:25 51:15              34:4 73:24
  53:18 55:22                                                         53:4,10 54:18
                     55:24 58:12            thing 15:12               66:9,10
  57:1 58:3          68:7 80:21               32:7 71:11
  62:13                                                             thought 19:7
  75:4,9,16        they 9:18                things 21:14              21:3,23 25:5
  83:13 85:5         15:24                    28:1,3 33:7             29:12 65:24
                     16:8,9,12                58:12 63:6              80:20
there 6:12 8:4
                     18:4,5,16                74:4 79:8
  9:2                                                               three 38:14
                     24:6,7 27:5            think 12:3
  11:5,22,25         31:14 32:6,24                                    64:25
  12:2 17:23                                  20:5
                     33:1                                           through 22:15
  18:1,6 24:10                                27:7,15,23
                     34:3,4,6,14              45:4 53:1,14            23:2,10,18
  29:5,24,25         35:18 36:1,16                                    45:2 47:3,21
  30:6,22,23                                  54:13,15,21
                     39:11                    55:8,10,11,19         tile 71:11
  31:10,11,15,1      41:19,20
  8 32:3,5,9,10                               57:18 60:23           time 18:24
                     42:9,10,13,20            65:21 70:25
  33:6 35:10,17      46:18,21,22                                      19:8 20:24
  37:16,20                                    71:14 78:7              21:3 28:25
                     48:15,19
  40:20 41:2         49:19,22               thirty 88:13              29:7 30:2
  42:1,2,7,8,9,      50:10,13,16,2                                    31:11 35:14
                                            this 5:5 8:17
  10,13 44:8,10      0                                                41:15
                                              10:9,12
  50:3 56:3,22       51:4,5,20,21,                                    42:10,12,13,1
                                              11:2,3
  57:16              24                                               4,18 51:1
                                              12:20,22 14:3
  58:2,5,14,16,      52:3,12,13,15                                    52:22
                                              15:1 19:20
  17 59:23 60:8      ,17,21                                           53:10,11
                                              26:9,12,15
  69:8 71:2          53:4,6,8,9,10                                    54:23
                                              27:2,14
  78:15 79:15        ,11,15                                           55:9,10,12
         Case 20-01350-RAM      Doc 29-1   Filed 04/15/21   Page 69 of 74

               Adams, Melanie     02-16-2021           Page 26 of 31
 69:8,11 76:12         69:9                     33:7 71:11            until 53:3
 77:2,8 79:24        training                 typically 20:7          up 9:3 13:23
 80:3 88:9             9:18,21,23               24:17                   27:5
times 21:19,20       transcribe                 33:15,22                32:4,6,13
  27:13                86:7                                             41:2 44:15,16
  29:6,14,16,20                                      U                  50:15 57:14
  ,25 30:23          transcript                                         83:2 85:2,5
                                              Um-hum 51:7
  34:25 35:3,10        86:8 88:23
                                                60:19                 us 20:11,12
  37:18 40:21        trauma 81:7
                                              unconscious               49:17 81:7
  64:24
                     traumatic 83:5             79:10 80:22             88:16
title 53:24
                     treat 10:2               under 79:11             usczach@gmail.
titled 53:21                                    80:21                   com 2:5
                     treatment
today 18:21            82:15,16,20            undergoing              use 49:7 77:13
  38:18,23 46:1                                 82:15
                     trucks 8:24                                      used 53:4
Today's 5:3                                   undermine
                     true 86:9                                        using 33:17
together 23:21                                  63:15
                     truly 88:18                                      usually 21:20
  83:13                                       undersigned
                     trust 47:9                                         74:2 75:5
told 11:15                                      87:5
  12:13 13:2,17      trusted 47:5             understand                    V
  15:23 22:5           74:10
                                                6:21,23 12:21         value 70:5
  27:21 43:13        try 21:25 22:3             13:9 27:17
  49:5 63:9                                                           vans 18:15
                       42:24 47:12              29:20 30:3,18
  66:15                                         31:3,7 33:18          veneer 71:11
                     trying 6:23
  70:20,21,22                                   36:4 37:2
                       12:21 13:9,25                                  verbally 56:13
took 23:8 67:7         21:16,17                 53:16
                                                                      verification
  70:5 72:5            27:17 34:19              59:4,5,8,10
                                                65:16 73:5              46:23
  81:7 88:10           35:25 36:4
                                              understanding           via 2:5,10
top                    42:6 50:22
                       59:5,7,10,25             30:1 31:7               88:23
  50:15,17,20
  51:6 82:1            62:23 73:5               43:21 50:2            video 19:20,23
  83:16,19,21        Tupperware                 62:19 67:21             20:19
  84:4,5,11            49:11 52:10            unfortunately             41:4,6,8,10,1
                                                54:7                    2,14,15 77:6
torso 83:25          turn 20:19
                                              UNITED 1:1              videotaped
tour 30:5            turning 28:15                                      5:1,5
  35:14,15                                    units 35:14,15
                     two 8:16 35:10                                   violation
tours 31:14            38:3,14 58:22          Universal 5:13            32:18
towards 82:5           67:7 69:5,7              88:19
                                                                      visit 29:1
trades 68:25         type 31:25               unless 55:3
          Case 20-01350-RAM     Doc 29-1   Filed 04/15/21   Page 70 of 74

               Adams, Melanie     02-16-2021           Page 27 of 31
 37:19 40:8            21:3,13,14,19            48:13,15                22:5
visited                ,20,21                   49:16,21                23:12,17,23
  29:6,20 31:8         23:8,22                  51:1,10,14,24           24:1,3,4,6
  35:13 40:6           27:12,15,20,2            52:12,13,15,1           25:24 26:1,21
                       5 35:12 37:18            8,21                    29:8,20,24
visiting 30:3          40:21 41:15              53:6,9,11               30:2,22
  38:2,17,20,24        52:11                    55:24 56:1              31:13,16,18,2
visits 37:24           54:13,18,19              58:14,16                2,23 32:14
                       57:11 61:7               61:17 64:16             34:15
vs 1:11 88:5
                       74:19 75:22              66:22 69:9              36:10,11,18,1
                       78:5,17 81:13            70:1,4,7 72:6           9,24 37:2
      W                83:2,13                  74:17                   38:17
waive                                           81:8,13,23              39:1,3,7
                     wear 39:12
  88:9,15,21                                    82:1                    40:3,12 41:17
walk 39:13           website                    83:16,19,20             42:23
                       78:22,23                 84:3,4,5,9,13           44:2,5,19,20,
wall 49:21,22
                     wedding 28:18              85:4                    21 45:25
  53:8
                                              we're 20:9                46:20
walls 62:7           week 40:19
                                                                        48:4,18,21,24
                       42:19                  Were 8:17
want 10:9                                                               49:3,9 50:17
                     weight                     24:10 25:20             51:14
  12:19 20:1
                       53:7,9,12                27:21 48:15             52:2,5,8,15
  29:19 30:2,18
                                                49:24 51:8,13           54:5,20
  38:21 49:19        went 8:4 12:21
                                                74:14 77:7              55:2,7,16
  61:1 62:1            21:20 23:22
  75:1,4,8             24:19 30:23            weren't                   56:2,5
  79:13,15 82:2        31:11 35:10              48:19,20,22             57:1,2,6,12
                       45:2 57:11               74:11,17,20             58:7,16 59:25
wanted 21:1
                       72:9 75:25                                       60:9,16
  74:8                                        what
                                                                        61:12,13
                     were 8:11                  6:7,14,20,23,
wasn't 16:19                                                            62:1,20 63:16
                       11:25 12:2               24
  47:14 58:18                                                           64:16 67:10
                       17:2,23                  7:2,10,13,17
  61:10 84:21                                                           68:5,10,18,22
                       18:4,5,12,16             8:11,20,21
watch 24:5                                                              ,25
                       21:8 25:11               9:21,24
                                                                        69:9,16,18
way 9:23 32:8          26:1,9 27:21             10:6,14,20
                                                                        72:3,24 73:14
  48:6 55:23,24        30:3,6 31:13             11:3,16
                                                                        74:7,19,25
  63:11,15,23          35:18 36:16              12:8,17,19
                                                                        75:4,20
  64:7,9 75:25         39:5 40:20               13:1,6,7,10,1
                                                                        76:12,16
  78:5,15              41:18,19,20,2            4,16,22
                                                                        77:13,24 78:6
  84:10,17,22          5                        14:1,2,21,22
                                                                        79:3,8,18
                       42:8,9,10,13,            15:5,6,10,12
we 5:12 10:25                                                           80:15,18
                       20 44:22                 16:23,24
  14:5 15:14,25                                                         81:9,23 82:17
                       46:4,18,21               17:17,20,24
  16:3 18:23,24                                                         83:3,7 84:7,8
                                                19:4 21:8
         Case 20-01350-RAM     Doc 29-1   Filed 04/15/21   Page 71 of 74

              Adams, Melanie     02-16-2021           Page 28 of 31
what'd 15:7         whether 21:25              5:13 86:5,21            72:7 75:18
whatever 32:13        22:3 32:3                87:5,15 88:19           76:3,4,6,9
                      34:8 62:23             win 56:18,21              79:25 83:16
  53:10 60:25
                      65:22 66:2               57:23 58:2              84:22 86:13
  61:1,22 75:21
                      70:19 73:12                                      88:14
what's 9:8            78:15                  winning 57:16
                                                                     withdrawing
  24:3 80:2,5                                wish 88:15
                    which 30:25                                        79:4
  84:23                                        89:2
                      49:18 57:7                                     within 88:13
when 8:17             63:9 70:12             with 5:13 7:24
  10:15 14:9          88:13                                          witness 3:2
                                               8:24
  16:23 17:7,22                                10:10,15,16,2           5:23,25
                    while 17:2                                         20:15,18,21,2
  18:18 21:20                                  1,22,25 13:24
  22:10,18 23:4       20:9 46:12                                       5 55:1 85:12
                                               15:8 16:6
  33:7,16 34:5      who 16:15 20:3             17:10 18:22             86:16 87:9
  35:13 36:23         41:23 43:1               19:3,10,14            woman 21:24
  38:2,16,19,24       46:14 48:11              21:2,5,9,16,1
  39:8,13,21          59:2                                           won't 37:21
                                               8 23:13,17
  40:8                60:12,20,22,2            24:10,16,19           wood 18:9
  42:9,20,24          3 61:4 72:13             25:11,15,16,2         word 33:17
  44:22,24            73:3,23 79:23            0 26:1,9,24
  45:16 48:2          88:10                                          wording 48:10
                                               27:1
  50:16             whoever 54:17              28:14,15,21           words 33:17
  51:15,20                                     30:17,21
                    whole 19:9,10                                    work 6:9
  52:2,13,17                                   32:22,24                11:18,20
  57:16 59:3        who's 60:5                 33:1,13,24              12:14,20
  62:20,22 63:9       63:1 67:19               34:20                   13:14 15:14
  68:4,6                                       35:17,22,23
                    why 8:2 11:16                                      17:13,14
  69:20,25                                     36:2,3,5,13,1
                      12:3 14:17                                       18:13 31:10
  70:15 72:2,9                                 6 39:22,23
                      16:16                                            33:13,16,24
  74:2,4                                       40:16 41:25
                      25:13,15,18,1                                    34:4,23 41:25
  75:5,24                                      42:1,7 43:12
                      9 27:14 29:4                                     44:8,10,20,22
  76:17,19                                     46:14 47:14
                      30:3 31:3,7                                      45:1 47:2,20
  77:10                                        48:15 52:21
                      35:23 36:4,13                                    56:19,23
  79:20,21                                     56:16,17
                      43:12,15                                         59:3,14,19
  80:10 83:7,15                                57:4,11,19
                      47:23 53:14                                      61:16,17,18,2
where 9:12            54:13,21                 59:17,18,21             0,21,22,23
  26:24 51:4,5        55:7,10,11,16            60:1 63:1               62:9,13,14,16
  56:9 65:3           ,19 57:15                64:5,6,12               ,18,22 63:3
  69:9 75:20          59:7 63:8                65:19 66:19             65:22
  81:25               73:17 77:4               67:8,13,17,22           69:20,21
  83:20,24            84:13                    68:2,9,11,16,           71:3,13,14,15
  84:13,24                                     19,23                   ,25
                    Willis 1:24
                                               69:2,3,15,24
         Case 20-01350-RAM      Doc 29-1   Filed 04/15/21   Page 72 of 74

               Adams, Melanie     02-16-2021           Page 29 of 31
 72:3,4,7,12,2         49:1 50:10             years 8:4,16              18
 1 73:2,6,23           52:19,21 53:1            14:12                   10:7,12,14,20
 74:1,5,9 75:1         56:12 58:4               35:8,9,10               ,21
 77:17                 59:7 62:13               38:3,12,14              11:2,4,7,10,1
worked 15:21           63:8 65:4                40:4,5 67:20            1,13,14,15,16
  44:21 72:17          66:13,16,18              68:14                   ,20
                       69:9                     69:3,5,7                12:3,7,18,20,
workers 46:4           74:6,8,19                                        21,23,24,25
                                              yes 9:17,20
working 6:11           75:20,21,22                                      13:9,10,11,12
                                                10:13 19:12
  15:24 16:6,11        76:12 77:6                                       ,14,16,17,24
                                                20:25 21:7
  18:2 21:22           78:7,8,9 83:9                                    14:3,4,6,7,9,
                                                23:8,9,22
  54:23 55:9           84:20                                            10,13,17,18,2
                                                24:17,20
  56:16              wouldn't 27:10                                     0,25
                                                25:12,21
  59:17,18             78:4                                             15:5,6,7,12,1
                                                28:8,11 29:3
  65:19 77:7                                                            3
                     wound 83:2                 30:15
                                                                        16:6,13,16,21
works 7:4                                       32:21,23 33:5
                     write 43:1                                         ,23,24
  43:20 56:7                                    34:6 35:4
                                                                        17:1,2,4,7,12
worried 26:6,7       writing 75:14              37:6 38:11,25
                                                                        ,13,14,17,20,
                     written 76:3               40:2 41:21
worry 55:2                                                              21,24
                                                42:9 44:5,18
                     wrong 43:22                                        18:4,7,12,15,
would 5:14                                      46:4,22 47:8
                       48:18 70:23                                      18,21
  7:13 9:3                                      49:8 50:1,7
                                                                        19:7,9,13,15,
  10:21              wrote 42:24                51:3,22
                                                                        19
  11:15,16             43:2,3,4                 53:1,5,13,20
                                                                        20:1,7,8,11,1
  12:23,24             54:10                    54:2 61:25
                                                                        3,15,20,23
  15:7,16 16:24        62:15,17                 62:4,15,17
                                                                        21:1,5,8,14,1
  18:25 23:8                                    63:4 65:6
                                                                        7,20,25
  27:14,18                 Y                    67:4,5,18
                                                                        22:3,8,16,19
  28:13 29:6,22      yard 11:8,10               69:17,19,22
                                                                        23:1,3,6,11,2
  31:12                                         70:17
                     yeah 8:10                                          0,23
  32:14,15,16,1                                 71:5,18,22,24
                       13:1,20                                          24:1,3,4,5,8,
  8,20 34:6,13                                  72:2 78:11
                       20:16,17                                         10,13,15,16,1
  35:3,23                                       79:22 81:5,7
                       21:19 35:6                                       9,21,24
  36:4,20                                       82:3 83:12,18
                       50:19,22 53:2                                    25:3,8,10,11,
  37:1,2,11,19,                                 84:6 85:6
                       60:9 62:12                                       13,15,18,20,2
  24 38:15                                    you                       2,25
  39:9,12,25           68:1
                                                6:3,6,7,11,14           26:1,3,8,9,11
  40:10,20           year 7:9 8:8,9             ,23,24                  ,12,15,18,21
  42:17,21             24:14 38:3,14            7:5,7,8,17,19           27:14,18,21,2
  43:16                40:11                    8:2,11,15,17,           4
  44:4,5,7,15,1        52:15,17                 20,21                   28:2,3,10,11,
  6 45:24 46:12        69:5,7                   9:5,12,14,16,           12,13,14,16,1
       Case 20-01350-RAM   Doc 29-1   Filed 04/15/21   Page 73 of 74

          Adams, Melanie     02-16-2021           Page 30 of 31
8,21,24            24                      71:3,6,8,10,1           21:2,9,16
29:1,4,8,12,1      50:12,13,18,2           2,15,16,25              23:12,13,17
4,18,20,22         4                       72:3,9,10,12,           25:15,16,20
30:2,3,11,17,      51:1,4,8,13,1           19,23                   26:2
18,20,21,22        4,17,23,24              73:2,3,6,8,11           28:14,15,22
31:7,8,11          52:5,12,15,17           ,17,18,20,22,           29:2,24
32:3,14,16,18      ,21,22,25               23                      30:12,22
,22                53:4,10,14,17           74:2,3,4,5,6,           31:6,18
33:6,10,13,16      ,18,19                  7,8,11,14,18,           34:7,12,19
,18,20,24          54:3,5,9,10,1           21,24,25                37:5,11,14,15
34:7,15,18,25      2,13,21,22,25           75:1,5,8,9,12           38:4,6,17,23
35:3,10,12,13      55:4,5,6,8,13           ,16,17,18,21,           39:15,22 40:1
,15,22,23          ,15,16,17,19            24,25                   41:1,2,4,8,10
36:4,5,10,11,      56:1,2,8,12,2           76:3,6,9,14,1           ,12 44:7,23
13,18,19,21,2      1                       6,17,21,24              46:1,13
3                  57:2,15,17,21           77:4,8,10,13,           51:4,5,10
37:4,10,18,21      ,24                     19,21,24                52:2,6 56:8
,24                58:5,8,17,23            78:7,8,19,22,           58:12
38:2,8,10,13,      59:2,6,7,11,1           25                      59:5,10,12,15
16,17,19,21,2      4,21                    79:2,4,9,13,1           ,21
3,24               60:2,11,14,15           4,15,17,21,25           60:3,4,6,12,2
39:1,5,7,12,1      ,20,22,25               80:8,24                 1,25 61:5,8
3,15,19,20,21      61:1,6,13,19,           81:1,4,8,10,1           62:11 63:20
,22,25             21,23,24                5,24                    65:23
40:8,16,22,23      62:1,8,13,16,           82:2,7,9,14,1           66:2,9,20,21,
,25                18,20,22                6,18,19                 25 67:20
41:1,4,6,8,10      63:2,5,6,8,10           83:9,10,15,17           68:3,11 69:25
,12,17,18          ,19,21                  ,24,25                  71:21
42:5,18            64:1,3,5,7,16           84:3,4,5,10,1           72:14,16,20
43:1,7,12,15,      ,20,23                  1,12,13,14              73:15
17,22,25           65:4,5,7,11,1           88:8,9,11,13,           74:4,9,25
44:4,5,12,14,      5,21,25                 15                      75:24
16,17,19,20,2      66:1,5,7,8,10         you'll 37:20              76:1,22,25
2                  ,15,16,20                                       77:7,10,14,18
45:5,7,9,10,1      67:8,13,16,17         your 6:4,7,21             ,22 78:12
2,13,15,19         ,21,22,23,25            7:10,11 8:3             79:20,23
46:6,7,10,13,      68:3,6,9,14,1           9:8                     80:2,15,18
14,17,23           6,18,22,23              10:10,15,21             81:6,12,15,17
47:2,5,9,12,1      69:2,3,13,16,           11:2 12:8               82:17
5,17,18            18,20,25                13:23 14:6,22           83:24,25
48:2,3,8,14,1      70:5,6,8,9,11           17:18 18:21             84:1,4,5,7,22
5,21,24            ,14,18,20,22,           19:2,5,6,9,10           ,24,25
49:7,9,18,19,      23,25                   ,13 20:19               88:8,9,10,13,
         Case 20-01350-RAM      Doc 29-1   Filed 04/15/21   Page 74 of 74

               Adams, Melanie     02-16-2021           Page 31 of 31
 15
you're 8:23
  13:7 15:9
  20:10 23:12
  28:2 30:17
  31:4 32:8
  33:18
  36:2,9,12
  51:13 57:21
  58:7 59:6
  60:1,16
  61:13,23
  62:25 63:16
  64:8 72:24
yours 88:18
yourself 11:17
  12:8 13:17
  14:4 75:5
  84:14
you've 7:22
  8:6 29:13
  62:14 63:6

       Z
Zach 5:16
  20:15 55:1
Zachary 2:3
  88:2
Zack 19:23
ZOOM 2:5,10
